Exhibit 10.1

EXECUTION COPY

STOCK PURCHASE AGREEMENT

By and Among

BOSTON PRIVATE FINANCIAL HOLDINGS, INC.

GIBRALTAR PRIVATE BANK & TRUST COMPANY

and

THE BUYERS set forth on Exhibit A hereto

Dated as of September 17, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I - THE PURCHASE AND SALE    1

1.1

   Purchase and Sale of the Shares    1

1.2

   Cash Purchase Price    1

1.3

   Closing    1

1.4

   Deliveries at Closing    1 ARTICLE II - REPRESENTATIONS AND WARRANTIES OF THE
BUYERS    2

2.1

   Authorization    2

2.2

   No Violation or Approval    2

2.3

   Brokers and Finders    3

2.4

   Private Placement    3

2.5

   Limitations on Transfer    3

2.6

   Restrictive Legends    4

2.7

   Accredited Investor    4

2.8

   Investment Intent    4

2.9

   Investment Experience and Status    4

2.10

   Documents Delivered; Information    4

2.11

   Professional Advice    5

2.12

   Further Representations by Foreign Company Buyers    5

2.13

   No Affiliations    5

2.14

   Commonly Controlled Insured Depository Institutions    5 ARTICLE III -
REPRESENTATIONS AND WARRANTIES OF THE BANK    6

3.1

   Organization    6

3.2

   Authorization    6

3.3

   No Violation or Approval    6

3.4

   Taxes    7 ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF SELLER    8

4.1

   Organization    8

4.2

   Authorization    8

4.3

   Capitalization of the Bank    8

4.4

   No Violation or Approval    9

4.5

   Brokers and Finders    9 ARTICLE V - ADDITIONAL AGREEMENTS    10

5.1

   Directors’ and Officers’ Indemnification and Insurance    10

5.2

   Employees    10

5.3

   Valuation    11

5.4

   Cooperation    12

5.5

   Tax Matters    12

5.6

   Post-Closing Confidentiality    16

5.7

   Transition Services Agreement    17

 

i



--------------------------------------------------------------------------------

5.8

   Insurance    17

5.9

   Non-Solicit of Employees    17

5.10

   Bank Governing Documents    18

5.11

   Post-Closing Capital Requirements    18 ARTICLE VI - MISCELLANEOUS    18

6.1

   No Waivers    18

6.2

   Nonsurvival of Representations, Warranties and Agreements    18

6.3

   Indemnification    19

6.4

   Expenses    21

6.5

   Notices    22

6.6

   Counterparts    22

6.7

   Entire Agreement    22

6.8

   Governing Law    23

6.9

   Waiver of Jury Trial    24

6.10

   Severability    24

6.11

   Assignment; Reliance of Other Parties    24

6.12

   Specific Performance    24

6.13

   Definitions    24

Exhibit A – Buyers

Exhibit B – Form of Federal Stock Charter of Gibraltar Private Bank & Trust
Company

Exhibit C – Form of Bylaws of Gibraltar Private Bank & Trust Company

 

ii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), is effective as of
September 17, 2009, by and among BOSTON PRIVATE FINANCIAL HOLDINGS, INC., a
Massachusetts corporation (“Seller”), GIBRALTAR PRIVATE BANK & TRUST COMPANY, a
federally-chartered stock savings association (the “Bank”), and the buyers
listed on Exhibit A hereto (the “Buyers”). The capitalized terms used in this
Agreement, unless otherwise defined herein, are defined in Section 6.13.

WHEREAS, Seller owns beneficially and of record all of the issued and
outstanding capital stock (the “Shares”) of the Bank; and

WHEREAS, Seller desires to sell to the Buyers, and the Buyers desire to purchase
from Seller, the Shares on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, the parties hereto agree as follows:

ARTICLE I - THE PURCHASE AND SALE

1.1 Purchase and Sale of the Shares. Subject to the terms and conditions set
forth in this Agreement, at the Closing, Seller shall sell, assign, transfer,
convey and deliver the Shares to the Buyers, and the Buyers shall purchase and
acquire from Seller, all right, title and interest in, to and under the Shares
from Seller, free and clear of any lien, claim, option, mortgage, pledge,
security interest, charge, encumbrance or other restriction of any nature
whatsoever (each, a “Lien”) or right or claim of others.

1.2 Cash Purchase Price. In full consideration of the Buyers’ purchase of the
Shares, the Buyers shall pay to Seller a cash purchase price in an aggregate
amount equal to ninety-three million dollars ($93,000,000) (the “Purchase
Price”).

1.3 Closing. The closing of the sale and purchase of the Shares pursuant to this
Article I (the “Closing”) will take place on the date hereof (the “Closing
Date”).

1.4 Deliveries at Closing.

(a) At the Closing, Seller will deliver or cause to be delivered to the Buyers
the following:

(i) free and clear of any Liens or rights or claims of others, stock
certificates evidencing the Shares in an amount with respect to each Buyer as
set forth opposite such Buyer’s name on Exhibit A hereto, in each case duly
endorsed in blank or accompanied by stock powers duly executed in blank, or if
such stock certificates are not then available, affidavits of loss in lieu
thereof;



--------------------------------------------------------------------------------

(ii) a duly executed certificate of the secretary of Seller, dated the Closing
Date, certifying (A) attached resolutions of its board with respect to the
transactions contemplated or otherwise to be effected by it at the Closing and
(B) the incumbency of its officers; and

(iii) duly executed certificate of non-foreign status of Seller, substantially
in the form of the sample certification contained in Treasury Regulation
Section 1.1445-2(b)(2)(iv)(B).

(b) At the Closing, the Buyers will deliver or cause to be delivered to Seller
the Purchase Price, which shall be delivered to Seller by wire transfer of
immediately available funds to an account designated by Seller.

ARTICLE II - REPRESENTATIONS AND WARRANTIES OF THE BUYERS

Except as set forth in the Buyers Disclosure Schedules (it being agreed that
disclosure in any section of the Buyers Disclosure Schedules shall apply only to
the indicated section of this Agreement, except to the extent that it is
reasonably apparent on the face of the disclosure that such disclosure is
relevant to another section of this Agreement), each Buyer, severally and not
jointly, represents and warrants to Seller and the Bank as follows:

2.1 Authorization. Such Buyer has the legal capacity, power and authority to
execute and deliver this Agreement and each other agreement, document or
instrument contemplated by this Agreement and to perform such Buyer’s
obligations hereunder and thereunder. All actions or proceedings to be taken by
or on the part of such Buyer to authorize and permit the execution and delivery
by such Buyer of this Agreement and the instruments required to be executed and
delivered by him, her or it pursuant hereto, the performance by such Buyer of
such Buyer’s obligations hereunder and the consummation by such Buyer of the
transactions contemplated hereby, have been duly and properly taken. This
Agreement has been duly executed and delivered by such Buyer and, assuming the
due authorization, execution and delivery of this Agreement by Seller, the Bank
and each of the other Buyers, this Agreement constitutes the legal, valid and
binding obligation of the Buyer, enforceable against such Buyer in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium, reorganization and other similar Laws affecting
creditors’ rights generally and by general equity principles.

2.2 No Violation or Approval.

(a) Neither the execution, delivery and performance of this Agreement and the
other agreements, documents and instruments contemplated hereby by such Buyer,
nor the consummation by such Buyer of the transactions contemplated hereby in
accordance with the terms hereof and thereof, will (i) violate, conflict with or
result in a breach of any provisions of, or constitute a default (or an event
that, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration under, or the creation of any
Lien upon, any of the properties or assets of such Buyer, under any of the
terms, conditions or provisions of (A) if such Buyer is not a natural

 

2



--------------------------------------------------------------------------------

person, the organizational documents or by-laws of such Buyer, or (B) any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the Buyer is a party or by which such Buyer
may be bound, or to which such Buyer or the properties or assets of such Buyer
may be subject, in the case of the foregoing clause (B) only, which violation,
conflict, breach, default or termination or acceleration is reasonably likely to
have, individually or in the aggregate, a Material Adverse Effect, or
(ii) assuming compliance with the matters referred to in Section 2.2(b) below,
violate any judgment, ruling, order, writ, injunction, decree, statute, rule or
regulation of any Governmental Body or self-regulatory authority applicable to
such Buyer, which violation is reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect.

(b) No notices to, filings with, authorizations of, exemptions by, or consents
or approvals of any Governmental Body or other Persons are necessary for the
consummation by such Buyer of the transactions contemplated by this Agreement,
except where failure to make such notices or filings or obtain such
authorizations, exemptions, consents, approvals, or actions would not have,
individually or in the aggregate, a Material Adverse Effect.

2.3 Brokers and Finders. Such Buyer has not employed any broker or finder or
incurred any liability for any financial advisory fees, brokerage fees,
commissions or finder’s fees that are or would become, at or following the
Closing, obligations of the Seller or the Bank, except for fees and commissions
incurred in connection with the engagement of Sandler O’Neill + Partners, L.P.
and for legal fees payable to Wachtell, Lipton, Rosen & Katz in connection with
the transactions contemplated by this Agreement, all of which will be paid by
the Bank following the Closing. Such Buyer shall be responsible for any other
fees or expenses incurred by such Buyer in connection with such Buyer’s entering
into this Agreement and participation in the transactions contemplated hereby.

2.4 Private Placement. Such Buyer understands and acknowledges that the Shares
being sold and issued pursuant to this Agreement are being offered without an
offering circular filed with, and declared effective by, the OTS pursuant to an
exemption from such requirements provided for by Section 563g.4 of Part 563g of
the regulations promulgated by the OTS (the “OTS Regulations”), and are exempt
from the registration requirements of the Securities Act and the registration or
qualification requirements of state securities or “blue sky” laws.

2.5 Limitations on Transfer. Such Buyer understands and agrees that (a) the
Shares cannot be offered, resold or otherwise transferred except pursuant to an
applicable exemption from registration under the OTS Regulations and the
applicable securities laws of any other jurisdiction, and (b) due care should be
taken by the Buyer in any sale of the Shares to ensure that Buyer is not an
underwriter within the meaning of Section 563g.1(a)(14) of Part 563g of the OTS
Regulations. Such Buyer hereby covenants and agrees that such Buyer will not
offer, sell or otherwise transfer any of the Shares except in compliance with
applicable federal and state regulatory, securities and “blue sky” laws.

 

3



--------------------------------------------------------------------------------

2.6 Restrictive Legends. The certificates representing the Shares shall bear, in
addition to any other legends required under applicable state securities or
“blue sky” laws, a legend in substantially the following form:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION AND WERE NOT OFFERED
BY AN OFFERING CIRCULAR FILED WITH, AND DECLARED EFFECTIVE BY, THE OFFICE OF
THRIFT SUPERVISION (THE “OTS”) PURSUANT TO SECTION 563G.2 OF PART 563G OF THE
REGULATIONS PROMULGATED BY THE OTS (THE “OTS REGULATIONS”), BUT INSTEAD WERE
SOLD IN RELIANCE UPON AN EXEMPTION FROM THE OFFERING CIRCULAR REQUIREMENT
PROVIDED FOR BY SECTION 563G.4 OF PART 563G OF THE OTS REGULATIONS AND ARE
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THE SHARES MAY
BE TRANSFERRED ONLY PURSUANT TO AN APPLICABLE EXEMPTION FROM REGISTRATION UNDER
THE OTS REGULATIONS, THE SECURITIES ACT, AND THE APPLICABLE SECURITIES LAWS OF
ANY OTHER JURISDICTION. DUE CARE SHOULD BE TAKEN BY A HOLDER IN ANY SALE OF THE
SHARES TO ENSURE THAT SUCH HOLDER IS NOT AN UNDERWRITER WITHIN THE MEANING OF
SECTION 563G.1(A)(14) OF PART 563G OF THE OTS REGULATIONS.”

In order to prevent any transfer from taking place in violation of applicable
law or the terms of this Agreement, the Bank may cause a stop transfer order to
be placed with its transfer agent with respect to any Shares. The Bank will not
be required to transfer on its books any Shares that have been sold or
transferred in violation of any provision of applicable law.

2.7 Accredited Investor. Such Buyer is an “accredited investor” within the
meaning of Rule 501(a) of Regulation D under the Securities Act, as presently in
effect.

2.8 Investment Intent. Such Buyer is acquiring the Shares for such Buyer’s own
account (and not for the account of others) for investment purposes and not with
a view to, or for offer or sale in connection with, any distribution. Such Buyer
understands that there is no established market for the Shares and that a market
for the Shares may not develop and that no federal or state agency has passed
upon the Shares, or made any findings or determination as to the fairness of an
investment in the Shares.

2.9 Investment Experience and Status. Such Buyer has such knowledge and
experience in financial and business matters that such Buyer is capable of
evaluating the merits and risks of an investment in the Shares and protecting
such Buyer’s own interests in connection with such investment.

2.10 Documents Delivered; Information. Such Buyer acknowledges that such Buyer
has received a copy of this Agreement and been afforded the opportunity to
review the schedules and exhibits hereto. Such Buyer has received or has had
access to all the information relating to the Bank that such Buyer has requested
and considers necessary and relevant to making an

 

4



--------------------------------------------------------------------------------

informed investment decision with respect to the Shares. Such Buyer has been
given the opportunity to make a thorough investigation of the activities of the
Bank and has been furnished with access to materials relating to the Bank and
its activities. Such Buyer has been afforded the opportunity to obtain any
additional information deemed necessary by such Buyer to verify the accuracy of
the information conveyed to such Buyer. Such Buyer acknowledges and agrees that
except as set forth in Article III and Article IV hereof, neither the Seller nor
the Bank has made any representations or warranties to the undersigned
whatsoever about the Bank, its business or prospects or any other matter in
connection with the undersigned’s investment in the Bank and such Buyer is not
relying on any information, including any information statements, presentations
or written or oral statements, relating to the Bank supplied by Seller, the Bank
or any Person authorized by Seller or the Bank.

2.11 Professional Advice. With respect to the legal, tax, accounting, financial
and other economic considerations involved in acquiring the Shares, such Buyer
is not relying on Seller, the Bank, or any other Buyer, or any director,
officer, employee, agent or other Representative of any of the foregoing.

2.12 Further Representations by Foreign Company Buyers. If such Buyer is not a
United States person, such Buyer hereby represents that such Buyer is satisfied
as to the full observance of the laws of such Buyer’s jurisdiction in connection
with acquiring any Shares and the execution and delivery by such Buyer of this
Agreement and any other instrument or document executed and delivered by such
Buyer pursuant hereto, including (a) the legal requirements within such Buyer’s
jurisdiction for acquiring any of the Shares, (b) any foreign exchange
restrictions applicable to any such acquisition of the Shares, (c) any
governmental or other consents that may need to be obtained, and (d) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale, or transfer of any of the Shares.

2.13 No Affiliations. Such Buyer is not an affiliate of any other Buyer. The
decision of such Buyer to invest in the Bank has been reached independently from
other Buyers, Seller, the Bank or any of their respective affiliates or agents.
Such Buyer is not, to such Buyer’s knowledge, managed or advised by an
investment manager or investment advisor who performs the same services for
other Buyers and has not been advised by Seller, the Bank or any of their
respective Affiliates. Such Buyer has not engaged and will not engage as part of
a group consisting of substantially the same entities as other Buyers, in
substantially the same combination of interests, in any additional banking or
nonbanking activities or business ventures in the United States. Such Buyer is
not a party to any agreements or understandings between any Buyers (a) for the
purpose of controlling the Bank or any of its Subsidiaries or (b) to act in
concert in respect of the Bank or any of its Subsidiaries. Such Buyer is not a
party to any agreements or understandings pursuant to which it has the right to
acquire the Shares of any other Buyer.

2.14 Commonly Controlled Insured Depository Institutions. Such Buyer has not
taken, permitted or allowed any action that would cause the Bank or any
Subsidiary of the Bank to become a “commonly controlled insured depository
institution” (as that term is defined and interpreted for purposes of 12 U.S.C.
§ 1815(e), as may be amended or supplemented from time to time, and any
successor thereto) with respect to any institution that is not a direct or
indirect

 

5



--------------------------------------------------------------------------------

Subsidiary of the Bank and such Buyer agrees not to take, permit or allow any
such action. In the event that such Buyer believes that it is reasonably likely
to breach such obligation, such Buyer shall immediately notify the Bank, and
shall cooperate in good faith with the board of directors of the Bank promptly
to modify any ownership or other arrangements or take any other action, in each
case, as is necessary to cure or avoid such breach.

ARTICLE III - REPRESENTATIONS AND WARRANTIES OF THE BANK

The Bank represents and warrants to the Buyers as follows:

3.1 Organization. The Bank is a federally-chartered savings bank duly organized,
validly existing and in good standing under the laws of the United States of
America. The Bank’s deposits are insured by the FDIC in the manner and to the
fullest extent provided by applicable Law, and all premiums and assessments
required to be paid in connection therewith have been paid by the Bank when due.
The Bank has made available to the Buyers a true, complete and correct copy of
each of the Bank’s organizational documents, each as in effect on the date
hereof. The Bank has all requisite power and authority to own, operate, lease
and encumber its properties and carry on its business as currently conducted,
and is duly licensed or qualified to do business in each jurisdiction in which
the nature of the business conducted by it or the character or location of the
properties and assets owned or leased by it makes such licensing or
qualification necessary.

3.2 Authorization. The Bank has the corporate capacity, power and authority to
execute and deliver this Agreement and each other agreement, document or
instrument contemplated by this Agreement and to perform its obligations
hereunder and thereunder. All actions or proceedings to be taken by or on the
part of the Bank to authorize and permit the execution and delivery by it of
this Agreement and the instruments required to be executed and delivered by it
pursuant hereto, the performance by the Bank of its respective obligations
hereunder and the consummation by the Bank of the transactions contemplated
hereby, have been duly and properly taken. No other corporate proceedings on the
part of the Bank are necessary to approve this Agreement and to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by the Bank and, assuming the due authorization,
execution and delivery of this Agreement by Seller and the Buyers, this
Agreement constitutes the legal, valid and binding obligation of the Bank,
enforceable against the Bank in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization and other similar Laws affecting creditors’ rights generally and
by general equity principles.

3.3 No Violation or Approval.

(a) Neither the execution, delivery and performance of this Agreement and the
other agreements, documents and instruments contemplated hereby by the Bank, nor
the consummation by the Bank of the transactions contemplated hereby in
accordance with the terms hereof and thereof, will (i) violate, conflict with or
result in a breach of any provisions of, or constitute a default (or an event
that, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration under, or the

 

6



--------------------------------------------------------------------------------

creation of any Lien upon, any of the properties or assets of the Bank under any
of the terms, conditions or provisions of, (A) the organizational documents or
by-laws of the Bank, or (B) any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement or other instrument or obligation to which the Bank is
a party or by which the Bank may be bound, or to which the Bank or the
properties or assets of the Bank may be subject, in the case of the foregoing
clause (B) only, which violation, conflict, breach, default or termination or
acceleration is reasonably likely to have, individually or in the aggregate, a
Material Adverse Effect, or (ii) assuming compliance with the matters referred
to in Section 3.3(b) below, violate any judgment, ruling, order, writ,
injunction, decree, statute, rule or regulation of any Governmental Body or
self-regulatory authority applicable to the Bank, which violation is reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect.

(b) No notices to, filings with, authorizations of, exemptions by, or consents
or approvals of any Governmental Body or other Persons are necessary for the
consummation by the Bank of the transactions contemplated by this Agreement,
except where failure to make such notices or filings or obtain such
authorizations, exemptions, consents, approvals, or actions would not have,
individually or in the aggregate, a Material Adverse Effect.

3.4 Taxes. Except as are not, individually or in the aggregate, reasonably
likely to have a Material Adverse Effect or as otherwise set forth in
Section 3.4 of the Seller Disclosure Schedule:

(a) All Tax Returns that are required to be filed after the Original Acquisition
Date by or on behalf of the Bank or any of its Subsidiaries (or by or with
respect to any consolidated, combined, unitary or affiliated group of which any
of them is or has been a member) have been timely filed (taking into account any
extension of time to file granted or obtained).

(b) Neither the Bank nor any of its Subsidiaries (nor any consolidated,
combined, unitary or affiliated group of which any of them is or has been a
member after the Original Acquisition Date) has agreed to any extension or
waiver of the statute of limitations applicable to any Tax Return referred to in
clause (a) of this Section 3.4 or agreed to any extension of time with respect
to a Tax assessment or deficiency, which period (after giving effect to such
extension or waiver) has not yet expired.

(c) There is not pending or threatened in writing any audit, examination,
investigation or other proceeding with respect to Taxes of the Bank or any of
its Subsidiaries (including any such Taxes reportable on a consolidated,
combined, or unitary Tax Return filed after the Original Acquisition Date), and
during the past three years, no claim has been made in writing by any Taxing
Authority in a jurisdiction where the Bank or a Subsidiary does not file Tax
Returns to the effect that the Bank or such Subsidiary may be subject to
taxation in that jurisdiction.

(d) Neither the Bank nor any of its Subsidiaries is subject to any closing
agreement pursuant to Section 7121 of the Code or any predecessor provision
thereof, or any

 

7



--------------------------------------------------------------------------------

corresponding or similar provision of state, local or foreign Law, or is subject
to, or has pending any request for, any private letter ruling, technical advice
or permission for any change in accounting methods, in all cases, that is
applicable to any periods after the Closing Date.

(e) Neither the Bank nor any of its Subsidiaries has been a party to any
distribution occurring during the three-year period prior to the date of this
Agreement, or otherwise as part of a plan (or series of related transactions) of
which this transaction is a part, in which the parties to such distribution
treated the distribution as one to which Section 355 of the Code applied.

ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the Seller Disclosure Schedules (it being agreed that
disclosure in any section of the Seller Disclosure Schedules shall apply only to
the indicated section of this Agreement, except to the extent that it is
reasonably apparent on the face of the disclosure that such disclosure is
relevant to another section of this Agreement), Seller hereby represents and
warrants to the Buyers and the Bank as follows:

4.1 Organization. Seller is a corporation duly organized, validly existing and
in good standing under the laws of The Commonwealth of Massachusetts. Seller is
duly registered as a bank holding company under the Bank Holding Company Act of
1956, as amended, and meets the applicable requirements for qualification as
such. Seller has all requisite power and authority to own, operate, lease and
encumber its properties and carry on its business as currently conducted, and is
duly licensed or qualified to do business in each jurisdiction in which the
nature of the business conducted by it or the character or location of the
properties and assets owned or leased by it makes such licensing or
qualification necessary.

4.2 Authorization. Seller has the corporate capacity, power and authority to
execute and deliver this Agreement and each other agreement, document or
instrument contemplated by this Agreement and to perform its obligations
hereunder and thereunder. All actions or proceedings to be taken by or on the
part of Seller (including in its capacity as the Bank’s sole shareholder) to
authorize and permit the execution and delivery by it of this Agreement and the
instruments required to be executed and delivered by it pursuant hereto, the
performance by Seller of its respective obligations hereunder and the
consummation by Seller of the transactions contemplated hereby, have been duly
and properly taken. No other corporate proceedings (including any approvals of
Seller’s stockholders) on the part of Seller are necessary to approve this
Agreement and to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by Seller and, assuming the due
authorization, execution and delivery of this Agreement by the Bank and the
Buyers, this Agreement constitutes the legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization and other similar Laws affecting creditors’ rights generally and
by general equity principles.

4.3 Capitalization of the Bank. As of the date of this Agreement, the
authorized, issued and outstanding capital stock of the Bank is set forth on
Section 4.3 of the Seller

 

8



--------------------------------------------------------------------------------

Disclosure Schedule. All of the issued and outstanding shares of capital stock
of the Bank are duly authorized, validly issued, fully paid, nonassessable and
free of preemptive rights. Seller, by action of its board of directors or
officers, has not entered into or granted any outstanding subscriptions,
options, warrants, puts, calls, rights, exchangeable or convertible securities
or other commitments or agreements of any character relating to the issued or
unissued capital stock or other securities or ownership or equity interests of
the Bank or any Subsidiary of the Bank, or otherwise obligating the Bank or any
Subsidiary of the Bank to issue, transfer, sell, purchase, redeem or otherwise
acquire any such stock, securities or interests. Seller owns all of the
outstanding shares of capital stock of the Bank free and clear of all Liens,
rights of first refusal, agreements, limitations on Seller’s voting rights, and
other encumbrances of any nature whatsoever. Seller, by action of its board of
directors or officers, has not caused the Bank to become subject to any
obligation by reason of any agreement to register the offer and sale or resale
of any of its securities under applicable OTS Regulations.

4.4 No Violation or Approval.

(a) Neither the execution, delivery and performance of this Agreement and the
other agreements, documents and instruments contemplated hereby by Seller, nor
the consummation by Seller of the transactions contemplated hereby in accordance
with the terms hereof and thereof, will (i) violate, conflict with or result in
a breach of any provisions of, or constitute a default (or an event that, with
notice or lapse of time or both, would constitute a default) under, or result in
the termination of, or accelerate the performance required by, or result in a
right of termination or acceleration under, or the creation of any Lien upon,
any of the properties or assets of Seller, under any of the terms, conditions or
provisions of (A) the organizational documents or by-laws of Seller, or (B) any
note, bond, mortgage, indenture, deed of trust, license, lease, agreement or
other instrument or obligation to which Seller is a party or by which Seller may
be bound, or to which Seller or the properties or assets of Seller may be
subject, in the case of the foregoing clause (B) only, which violation,
conflict, breach, default or termination or acceleration is reasonably likely to
have, individually or in the aggregate, a Material Adverse Effect, or
(ii) assuming compliance with the matters referred to in Section 4.4(b) below,
violate any judgment, ruling, order, writ, injunction, decree, statute, rule or
regulation of any Governmental Body or self-regulatory authority applicable to
Seller, which violation is reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect.

(b) No notices to, filings with, authorizations of, exemptions by, or consents
or approvals of any Governmental Body or other Persons are necessary for the
consummation by Seller of the transactions contemplated by this Agreement,
except where failure to make such notices or filings or obtain such
authorizations, exemptions, consents, approvals, or actions would not have,
individually or in the aggregate, a Material Adverse Effect.

4.5 Brokers and Finders. Neither Seller nor any of its officers, directors or
employees has employed any broker or finder or incurred any liability for any
financial advisory fees, brokerage fees, commissions or finder’s fees, except
for fees and commissions incurred in connection with the engagement of Goldman,
Sachs & Co. and for legal, accounting and other professional fees payable in
connection with the transactions contemplated by this Agreement. Seller shall be
responsible for the payment of all such fees.

 

9



--------------------------------------------------------------------------------

ARTICLE V - ADDITIONAL AGREEMENTS

5.1 Directors’ and Officers’ Indemnification and Insurance.

(a) As of the Closing Date, the Bank has purchased a “tail” directors’ and
officers’ liability insurance policy (which by its terms shall survive the
Closing) for its directors and officers, which provides such directors and
officers with coverage for six (6) years following the Closing Date of not less
than the existing coverage under, and has other terms not materially less
favorable on the whole to the insured persons than, the directors’ and officers’
liability insurance coverage presently maintained by the Bank prior to the
Closing. The Bank shall maintain such policy in full force and effect and
continue to honor the obligations thereunder. In the event the Bank or any of
its successors or assigns (i) consolidates with or merges into any other Person
and shall not be the continuing or surviving corporation or entity of such
consolidation or merger, or (ii) transfers or conveys all or substantially all
of its properties and assets to any Person, then, and in each such case, to the
extent necessary, proper provision shall be made so that the successors and
assigns of the Bank assume the obligations set forth in this Section 5.1.
Subject to applicable Laws, Seller and the Bank agree that all rights to
indemnification or exculpation existing in favor of, and all limitations on the
personal liability of, each present and former director and officer of the Bank
and/or any Subsidiaries of the Bank on or prior to the Closing provided for in
the Bank’s charter and by-laws or otherwise in effect as of the date hereof
shall continue in full force and effect in all material respects for a period of
six (6) years from the Closing; provided, however, that all rights to
indemnification in respect of any claims asserted or made within such period
shall continue until the disposition of such claim.

(b) The provisions of this Section 5.1 are intended to be for the benefit of,
and enforceable by, each Indemnified Party and his or her heirs and
representatives, and nothing herein shall affect any indemnification rights that
any Indemnified Party and his or her heirs and representatives may have under
the charter and by-laws of the Bank, any contract or applicable Law.

5.2 Employees.

(a) Following the Closing Date, the Bank shall honor (i) all Bank Employment
Agreements as may be in effect as of the Closing Date between Bank Employees and
the Bank and (ii) all Bank Benefit Plans. Notwithstanding the foregoing, nothing
herein shall limit the right of the Bank or any of its Subsidiaries to terminate
any particular Bank Benefit Plan or Bank Employment Agreement in accordance with
its terms.

(b) The Bank is responsible for advising Bank Employees of the details of any
terms of employment with the Bank, and answering any questions relating thereto,
but Seller will be allowed to review and approve, prior to its distribution, any
communication

 

10



--------------------------------------------------------------------------------

with Bank Employees after the Closing Date that describes or refers to any of
Seller’s benefits or policies, which review by Seller shall be prompt and
approval by Seller shall not be unreasonably withheld.

(c) Seller shall fully vest the accounts or the accrued benefits, as the case
may be, of Bank Employees in Seller’s qualified retirement plans in which the
Bank Employees participate or have participated (including, without limitation,
under the Boston Private Financial Holdings, Inc. 401(k) Profit Sharing Plan).

(d) Upon the Closing, any restricted stock award granted under the Boston
Private Financial Holdings, Inc. 2004 Stock Option and Incentive Plan and the
Boston Private Financial Holding, Inc. 2009 Stock Option and Incentive Plan
(together, the “Plans”) to a Bank Employee which remains subject to a risk of
forfeiture shall automatically vest in full and be free of any restrictions on
the Closing Date. Upon the Closing, any option to acquire shares of common stock
of Seller granted under the Plans to a Bank Employee (“Seller Options”) that is
not exercisable on the Closing Date shall be immediately forfeited. Any Seller
Options that are vested on the Closing Date shall remain exercisable for thirty
(30) days following the Closing Date or for such longer period as shall be
applicable pursuant to the terms of the Plan or an individual award agreement.

(e) Without limiting the generality of Section 6.11, nothing in this
Section 5.2, express or implied, is intended to or shall confer upon any other
person, including without limitation any employee or former employee, any right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement
and no provision of this Section 5.2 shall constitute an amendment of any Bank
Benefit Plan or Bank Employment Agreement. Nothing in this Agreement will be
interpreted or construed to confer upon the employees any right with respect to
continued employment by Seller, Buyer or their respective Affiliates, nor will
this Agreement interfere in any way with the right of Seller, Buyer or their
respective Affiliates to terminate any employee’s employment at any time.

5.3 Valuation.

(a) After the Closing, the Bank shall engage, at Seller’s discretion,
PricewaterhouseCoopers LLP or Deloitte & Touche LLP (the “Auditor”) to perform a
valuation (the “Valuation”) of the Bank’s loans for income tax purposes, and
Seller shall be permitted to rely upon the Valuation for income tax purposes.
Seller shall be copied on all correspondence between the Bank and Auditor,
including loan data from the Bank and draft reports from Auditor. The Bank and
Seller shall cooperate with respect to determining material assumptions used in
the Valuation. Each of Seller and the Bank shall be responsible for one-half of
the costs and expenses related to the Valuation.

(b) If Seller disagrees with any items in the Valuation, Seller shall deliver a
notice describing in reasonable detail such disagreements (the “Disputed
Matters”) and Seller and the Bank shall cooperate and use commercially
reasonable efforts to resolve the Disputed Matters. If Seller and the Bank are
unable to reach a mutually satisfactory resolution of the Disputed Matters
within five (5) days after Seller delivers such notice to

 

11



--------------------------------------------------------------------------------

the Bank, Seller and the Bank shall promptly submit any remaining Disputed
Matters to an independent national or regional accounting firm mutually
acceptable to Seller and the Bank, that has not at any time in the five
(5) years preceding the date of this Agreement provided any services for either
Seller or the Bank or their respective Affiliates (the “Independent Auditor”),
and whose sole responsibility shall be resolving the Disputed Matters. All
determinations of the Independent Auditor shall be, in the absence of fraud or
manifest error, final, conclusive, non-appealable and binding upon Seller and
the Bank. Each of Seller and the Bank shall be responsible for half of the costs
and expenses of the Independent Auditor.

5.4 Cooperation. In case at any time after the Closing Date any further action
is necessary or desirable to carry out the purposes of this Agreement or to vest
the Buyers with full title to the Shares, the proper officers and directors of
Seller shall take all such necessary action as may be reasonably requested by
the Buyers. Following the Closing, Seller and the Bank agree to cooperate in
good faith to provide (or cause to be provided) to each other information that
is reasonably necessary in connection with regulatory, legal, accounting,
personnel, benefits and similar matters (and not relating to any dispute,
litigation or arbitration between the parties hereto or their Affiliates). Each
of Seller and the Bank agree that any information provided pursuant to the prior
sentence of this provision shall be kept confidential and shall not be used for
any purpose except for the reason given in the request. In furtherance and not
in limitation of the foregoing, until the earlier of (i) the sixth
(6th) anniversary of the date hereof and (ii) such time as Seller or any of its
Affiliates shall dispose of such books and records in accordance with the
procedures set forth in this Section 5.4, the Bank and its representatives shall
have reasonable access to all of the books and records related to the Business
that Seller or any of its Affiliates may retain after the Closing (the “Retained
Records”). Such access shall be afforded by Seller and its Affiliates upon
receipt of reasonable advance notice and during normal business hours. Neither
Seller nor any of its Affiliates shall dispose of the Retained Records for a
period of six (6) years after the date hereof. If Seller or any of its
Affiliates shall desire to dispose of any Retained Records at any time after
such six-year period, Seller shall, prior to such disposition, give the Bank and
its representatives a reasonable opportunity to segregate and remove such
Retained Records as the Bank and its representatives may select.

5.5 Tax Matters.

(a) Tax Indemnification.

(i) Seller shall pay or cause to be paid, shall be liable for, and shall
indemnify, defend and hold each of the Buyers, the Bank and its Subsidiaries
harmless from and against, in each case, without duplication, (A) any Taxes (and
any Damages) arising from or in connection with any breach of any representation
or warranty contained in Section 3.4 (determined without giving effect to any
“Material Adverse Effect” or materiality qualifications contained in such
representation or warranty) or covenant made in this Section 5.5 by Seller, (B)
any Taxes of Seller or any of its Subsidiaries (other than the Bank and its
Subsidiaries) for which the Bank or any of its Subsidiaries may be liable as a
result of Treasury Regulation Section 1.1502-6 (or any similar provision of
applicable law), as a transferee or successor, by contract or otherwise, and
(C) any

 

12



--------------------------------------------------------------------------------

Taxes of the Bank and its Subsidiaries reportable on a federal consolidated Tax
Return of the Seller other than for the 2008 taxable year and the short 2009
taxable year ending on the Closing Date.

(ii) The Bank shall pay or cause to be paid, shall be liable for, and shall
indemnify, defend and hold Seller and its Affiliates harmless from and against
(x) any and all Taxes of the Bank and its Subsidiaries arising in a Post-Closing
Tax Period and (y) any and all Damages incurred by Seller or any of its
Affiliates to the extent arising out of or resulting from the breach of an
agreement or covenant made in this Section 5.5 by the Bank.

(iii) Payment in full of any amount due from Seller or the Bank under this
Section 5.5(a) shall be made to the affected party in immediately available
funds at least two business days before the date payment of the Taxes to which
such payment relates is due, or, if no Tax is payable, within fifteen days after
written demand is made for such payment.

(b) Preparation and Filing of Tax Returns.

(i) Seller shall timely prepare and file or shall cause to be timely prepared
and filed (i) any combined, consolidated or unitary Tax Return that includes
Seller or any of its Affiliates, and (ii) any Tax Return of the Bank or any of
its Subsidiaries for any taxable period that ends on or before the Closing Date.

(ii) The Bank shall, except to the extent that such Tax Returns are the
responsibility of Seller under Section 5.5(b)(i), timely prepare and file or
shall cause to be timely prepared and filed all Tax Returns with respect to the
Bank or any of its Subsidiaries.

(c) Tax Contests.

(i) If any Taxing Authority asserts a Tax Claim, then the party hereto first
receiving notice of such Tax Claim promptly shall provide written notice thereof
to the other party or parties hereto; provided, however, that the failure of
such party to give such prompt notice shall not relieve the other party of any
of its obligations under this Section 5.5, except to the extent that the other
party is actually prejudiced thereby. Such notice shall specify in reasonable
detail the basis for such Tax Claim and shall include a copy of the relevant
portion of any correspondence received from the Taxing Authority.

(ii) Seller shall have the right to control, at its own expense, any audit,
examination, contest, litigation or other proceeding by or against any Taxing
Authority (a “Tax Proceeding”) in respect of the Bank and its Subsidiaries for
any taxable period that ends on or before the Closing Date; provided, however,
that, if and to the extent the Tax Proceeding relates to the Taxes of the Bank
or any of its Subsidiaries and could have an adverse effect that is material on
the Bank and its Affiliates, (A) Seller shall provide the Bank with a timely and
reasonably detailed account of each stage of such Tax Proceeding, (B) Seller
shall consult with the

 

13



--------------------------------------------------------------------------------

Bank and offer the Bank an opportunity to comment before submitting any written
materials prepared or furnished in connection with such Tax Proceeding,
(C) Seller shall defend such Tax Proceeding diligently and in good faith as if
it were the only party in interest in connection with such Tax Proceeding,
(D) the Bank shall be entitled to participate, at its own expense, in such Tax
Proceeding and receive copies of any written materials relating to such Tax
Proceeding received from the relevant Taxing Authority to the extent such Tax
Proceeding relates to the 2008 taxable year and the short 2009 taxable year
ending on the Closing Date, and (E) Seller shall not settle, compromise or
abandon any such Tax Proceeding without obtaining the prior written consent of
the Bank, which consent shall not be unreasonably withheld, conditioned or
delayed.

(iii) The Bank shall have the right to control, at its own expense, any Tax
Proceeding involving the Bank and its Subsidiaries (other than any Tax
Proceeding described in Section 5.5(c)(ii)).

(d) Tax Payments. The Bank and its Subsidiaries shall compute their income Taxes
for the 2008 taxable year and the short 2009 taxable year ending on the Closing
Date as though the Bank and its Subsidiaries filed separate returns from Seller
for such taxable years. To the extent such calculations result in a positive
cumulative income Tax liability for either such taxable year, the Bank shall pay
to Seller the full amount of such Tax liability 15 days before the applicable
Tax payment is due to be made by Seller to a Taxing Authority. To the extent
that the separate return taxable income of the Bank and its Subsidiaries for any
such taxable year is negative and generates a income Tax Benefit to Seller and
Seller’s other Subsidiaries either as a result of being able to offset such loss
against taxable income of Seller and its other Subsidiaries or as a result of
being able to carry back such loss against prior years’ taxable income, Seller
shall pay to the Bank the amount of such Tax Benefit when and if realized by
Seller or, if sooner, within 15 days after the applicable Tax Return would be
due if and to the extent the Bank and its Subsidiaries would be entitled to a
refund of income Tax if they had filed a separate income Tax Return
historically; provided, however, that in the case of the short 2009 taxable year
any gain recognized for federal income tax purposes by Seller on the sale of the
Shares hereunder shall first be taken into account to offset on a
dollar-for-dollar basis any negative taxable income of the Bank and its
Subsidiaries, and only the net amount, if any, remaining after such offset shall
be taken into account for purposes of calculating any loss or Tax Benefit for
the short 2009 taxable year under this Section 5.5(d). To the extent Seller
cannot currently use all of its available losses, for purposes of the preceding
sentence, Seller will use a pro-rata portion of each category of losses,
including the losses from the Bank and its Subsidiaries, with the remainder
being carried back and then forward, as may be applicable. In the event of any
adjustment to the Tax Return for the 2008 taxable year or the short 2009 taxable
year ending on the Closing Date of Seller and its Subsidiaries as filed (by
reason of amended return, claim for refund, or an audit), the liability of the
parties under this paragraph (d) shall be re-determined to give effect to any
such adjustment (including any interest owed thereon) as if it had been made as
part of the original computation of Tax liability and payments between the
parties shall be made at the approximate time such payments are made or refunds
are received. “Tax Benefit” means, for any Tax year, the positive difference, if
any, between (i) Taxes that would have been payable by the relevant party for
such year without taking into account any such adjustment and (ii) Taxes
actually payable by the party for such year.

 

14



--------------------------------------------------------------------------------

(e) Transfer Taxes. Notwithstanding anything to the contrary in this Agreement,
Seller and the Bank shall each pay, and be responsible for, 50% of any sales
Tax, use Tax, transfer Tax, documentary stamp Tax, value added Tax or similar
Taxes and related fees (“Transfer Taxes”) imposed on the sale or transfer of the
Shares pursuant to this Agreement or the entering into of this Agreement. Seller
and the Bank shall cooperate in preparing and filing all Tax Returns with
respect to such Transfer Taxes.

(f) Tax Refunds. Subject to Section 5.5(d), Seller shall be entitled to any
refunds or credits of or against or arising from any Taxes of the Bank or any of
its Subsidiaries for any taxable period that ends on or before the Closing Date
or (without duplication) any Taxes paid by or on behalf of the Bank or any of
its Subsidiaries on or before the Closing Date. The Bank shall be entitled to
all other refunds and credits of or against or arising from any Taxes of the
Bank or any of its Subsidiaries. The Bank shall forward to Seller or reimburse
Seller for any refunds or credits due Seller pursuant to the terms of this
Section 5.5(f) promptly after receipt thereof, and Seller shall promptly forward
to the Bank or reimburse the Bank for any refunds or credits due the Bank
(pursuant to the terms of this Section 5.5(f)) after receipt thereof. Each party
agrees to reimburse the other party for any payments received under this
Section 5.5(f) that are subsequently disallowed by any Taxing Authority.

(g) Cooperation. Not more than sixty (60) days after the receipt of a reasonable
written request from Seller for a customary package of Tax information
materials, the Bank shall, and shall cause its Affiliates to, provide to Seller
a package of Tax information materials, including schedules and work papers,
reasonably required by Seller to enable Seller to prepare and file all Tax
Returns required to be prepared and filed by it with respect to the Bank. The
Bank shall prepare such package completely and accurately, in good faith and in
a manner consistent with Seller’s past practice. Each party to this Agreement
shall, and shall cause its Affiliates to, provide to the other party to this
Agreement such cooperation, documentation and information as either of them
reasonably may request in (i) filing any Tax Return, amended Tax Return or claim
for refund, (ii) determining a liability for Taxes or a right to refund of Taxes
(including pursuant to Section 5.5(d) of this Agreement), or (iii) conducting
any Tax Proceeding. Such cooperation and information shall include providing
reasonably requested powers of attorney, copies of all relevant portions of
relevant Tax Returns, together with all relevant portions of relevant
accompanying schedules and relevant work papers, relevant documents relating to
rulings or other determinations by taxing authorities and relevant records
concerning the ownership and Tax basis of property and other information, which
any such party may possess. Each party shall retain all Tax Returns, schedules
and work papers, and all material records and other documents relating to Tax
matters, of the relevant entities for their respective Tax periods ending on or
prior to the Closing Date until the later of (x) the expiration of the statute
of limitations for the Tax periods to which the Tax Returns and other documents
relate or (y) eight years following the due date (without extension) for such
Tax Returns. Thereafter, the party holding such Tax Returns or other documents
may dispose of them after offering the other party reasonable

 

15



--------------------------------------------------------------------------------

notice and opportunity to take possession of such Tax Returns and other
documents at such other party’s own expense. Each party shall make its employees
reasonably available on a mutually convenient basis at its cost to provide
explanation of any documents or information so provided.

(h) Tax Sharing Agreements. Anything in any other agreement to the contrary
notwithstanding, all liabilities and obligations between Seller or any of its
Affiliates (other than the Bank and its Subsidiaries) on the one hand and the
Bank and its Subsidiaries on the other hand, under any Tax allocation or Tax
sharing agreement in effect prior to the Closing Date (other than this
Agreement) shall cease and terminate as of the Closing Date as to all past,
present and future taxable periods.

(i) Coordination; Survival. Claims for indemnification with respect to Taxes
shall be governed by this Section 5.5 and not Section 6.3. The indemnification
provisions of this Section 5.5 (and the Tax representation contained in
Section 3.4) shall survive until 30 days following the expiration of the
relevant statutes of limitations.

(j) Tax Treatment of Payments. Seller, Buyers, the Bank and their respective
Affiliates shall treat any and all payments under this Section 5.5 or
Section 6.3 as an adjustment to the Purchase Price for Tax purposes (or as a
contribution to, or distribution from, the Bank immediately prior to Closing, if
appropriate) unless they are required to treat such payments otherwise by
applicable Tax laws.

5.6 Post-Closing Confidentiality.

(a) Following the Closing, Seller shall, and shall cause its Affiliates and its
and their officers, directors, employees, consultants, agents and advisors to,
keep confidential and not use for its benefit or for the benefit of any other
Person, any and all Bank Confidential Information.

(b) Notwithstanding the foregoing, if Seller or its Affiliates or any of their
respective officers, directors, employees, consultants, agents or advisors
(collectively, “Disclosing Party”) is requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) to disclose any such information, the
Disclosing Party will provide the Bank with notice of such request or
requirement as promptly as practicable (unless not permitted by applicable Law
based on advice of counsel) so that the Bank may seek a protective order or
other appropriate remedy and/or waive compliance with the foregoing provisions
of this Agreement. The Disclosing Party will cooperate reasonably with the Bank
in connection with the Bank’s efforts to seek such an order or remedy; provided,
however, that all costs and expenses of the Disclosing Party incurred in
connection with the performance of its obligations under this Section 5.6 shall
be borne by the Bank. If the Bank does not obtain such protective order or other
remedy, or the Bank waives the Disclosing Party’s compliance with the provisions
of this Section 5.6, the Disclosing Party will furnish only that portion of the
applicable confidential information that is legally required, and will exercise
reasonable efforts to obtain assurance that confidential treatment will be
accorded such disclosed information.

 

16



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, the Bank Confidential Information shall not
include information that (i) is or becomes generally available to the public
other than as a result of a disclosure by Seller or any of its Affiliates or
such other Persons in breach of this Agreement, or (ii) becomes available to
Seller after the Closing Date on a non-confidential basis from a source other
than the Bank or a Subsidiary of the Bank; provided, however, that such source
is not known after due inquiry to be bound by a confidentiality agreement or
other contractual, legal or fiduciary obligation with respect to such
information.

(d) Seller acknowledges and agrees that due to the unique nature of the Bank
Confidential Information, there can be no adequate remedy at law for any breach
of its obligations hereunder, that any such breach or threatened breach may
allow Seller, its Affiliates or third parties to unfairly compete with the Bank
and its Subsidiaries, resulting in irreparable harm to the Bank and its
Subsidiaries, and therefore, that upon any such breach or any threat thereof,
the Bank will be entitled to seek appropriate equitable and injunctive relief
from a court of competent jurisdiction without the necessity of proving actual
loss, in addition to whatever remedies either of them might have at law or
equity.

5.7 Transition Services Agreement. As of the Closing Date, Seller and the Bank
have entered into a transition services agreement, with respect to Seller or its
applicable Affiliates providing or causing to be provided to the Bank and its
Subsidiaries such transitional services described therein.

5.8 Insurance. With respect to events or circumstances relating to the Bank, any
of its Subsidiaries, the Business or Bank Employees that occurred or existed
prior to the Closing Date that are covered by Seller’s or its Affiliates’
occurrence-based liability insurance policies and any workers’ compensation
insurance policies that are in effect prior to the Closing Date (the
“Pre-Closing Insurance”), the Bank may make claims under such policies and
programs to the extent such policies and programs are available and in force
with respect to such claims, and Seller shall take such actions as may
reasonably be requested by the Bank in connection with the tendering of such
claims to the applicable insurers under such Pre-Closing Insurance and to
provide the Bank with the proceeds it realizes with respect to such claims;
provided, however, that such proceeds will be net of (a) any expense incurred by
Seller in connection with the administration and handling of any insurance claim
under this Section 5.8 and (b) any deductible paid by Seller. Seller agrees to
cooperate with the Bank in the administration and handling of insurance claims
under this Section 5.8.

5.9 Non-Solicit of Employees.

(a) During the period beginning on the date hereof and ending on the second
anniversary of the date hereof, neither Seller nor any of its Affiliates shall,
directly or indirectly, solicit for employment any employee of the Bank or any
of its Affiliates; provided, however, that nothing contained herein shall be
deemed to prohibit Seller or any of its Affiliates from (i) conducting any
general solicitation not specifically targeted at any such employee, and, for
the avoidance of doubt, the hiring by Seller of any employee who responds to
such general advertising or who approaches Seller or any of its Affiliates
without any solicitation or inducement to leave the employ of the Bank or

 

17



--------------------------------------------------------------------------------

any of its Affiliates shall not be deemed a breach of this Section 5.9, or
(ii) soliciting for employment or hiring any employee of the Bank or any of its
Affiliates who was terminated by the Bank or any of its Affiliates.

(b) During the period beginning on the date hereof and ending on the second
anniversary of the date hereof, neither the Bank nor any of its Affiliates
shall, directly or indirectly, solicit for employment any employee of Seller or
any of its Affiliates; provided, however, that nothing contained herein shall be
deemed to prohibit the Bank or any of its Affiliates from (i) conducting any
general solicitation not specifically targeted at any such employee, and, for
the avoidance of doubt, the hiring by the Bank of any employee who responds to
such general advertising or who approaches the Bank or any of its Affiliates
without any solicitation or inducement to leave the employ of Seller or any of
its Affiliates shall not be deemed a breach of this Section 5.9, or
(ii) soliciting for employment or hiring any employee of Seller or its
Affiliates who was terminated by Seller or any of its Affiliates.

5.10 Bank Governing Documents. Prior to the Closing, Seller and the Bank shall
take such actions as are necessary to cause (i) the federal stock charter of the
Bank to be amended and restated in the form attached hereto as Exhibit B and
(ii) the bylaws of the Bank to be amended and restated in the form attached
hereto as Exhibit C, in each case with such changes to be effective on or before
Closing.

5.11 Post-Closing Capital Requirements. From and after the Closing, (a) neither
Seller nor any Affiliate thereof shall bear any responsibility for the adequacy
of the Bank’s capital and (b) to the extent that any Bank Regulator requires or
directs that the Bank raise additional capital, the Bank will use its reasonable
best efforts to do so and neither Seller nor any Affiliate thereof shall be
under any obligation to provide any such capital.

ARTICLE VI - MISCELLANEOUS

6.1 No Waivers. Neither any failure nor any delay by any party in exercising any
right, power or privilege under this Agreement or any of the documents referred
to in this Agreement will operate as a waiver of such right, power or privilege,
and no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege.

6.2 Nonsurvival of Representations, Warranties and Agreements. None of the
representations, warranties, covenants and agreements in this Agreement or in
any instrument delivered pursuant to this Agreement shall survive the Closing
Date, except for Article V and this Article VI and any other section which by
its terms specifically applies in whole or in part after the Closing Date;
provided, however, that, notwithstanding the foregoing, the representations and
warranties set forth in Section 2.1 (Authorization), Section 2.4 (Private
Placement), Section 2.5 (Limitations on Transfer), Section 2.7 (Accredited
Investor), Section 2.8 (Investment Intent), Section 2.9 (Investment Experience
and Status), Section 2.10 (Documents Delivered; Information), Section 2.11
(Professional Advice), Section 2.12 (Further Representations by Foreign Company
Buyers), Section 2.13 (No Affiliations), Section 2.14 (Commonly Controlled
Insured Depository Institutions), Section 4.2 (Authorization) and Section 4.3
(Capitalization of the Bank) shall survive the Closing and continue in full
force and effect until the expiration of the applicable statute of limitations.

 

18



--------------------------------------------------------------------------------

6.3 Indemnification.

(a) Seller shall indemnify, defend and hold each of the Buyers harmless from and
after the Closing Date from and against any Damages incurred or suffered by any
such party to the extent resulting from, arising out of, in connection with or
related to any inaccuracy in Section 4.2 (Authorization) or Section 4.3
(Capitalization of the Bank) and any failure to deliver to the Buyers at Closing
the Shares free and clear of any Lien, in each case in accordance with the
procedures set forth in Section 6.3(f)(iii) below.

(b) Seller shall indemnify, defend and hold the Bank and its officers,
directors, employees, agents, advisers, representatives and Affiliates
(collectively, the “Bank Indemnitees”) harmless from and after the Closing Date
from and against any Damages incurred or suffered by the Bank Indemnitees to the
extent resulting from, arising out of, in connection with or related to:

(i) all liabilities under any employee benefit or compensation plan, arrangement
or agreement of Seller and its Affiliates other than liabilities under the Bank
Benefit Plans and Bank Employment Agreements; and

(ii) any business or operation (or assets related to any such business or
operation) of Seller or its Affiliates (other than the Bank or Subsidiary of the
Bank and other than as related to the Business) or of any business or operation
(or asset related to such business or operation) divested, sold, disposed of, or
discontinued by Seller or its Affiliates (other than the Bank or Subsidiary of
the Bank) prior to the Closing Date.

(c) Each Buyer shall severally and not jointly indemnify, defend and hold Seller
and its officers, directors, employees, agents, advisers, representatives and
Affiliates (collectively, the “Seller Indemnitees”) and the Bank Indemnitees
harmless from and after the Closing Date from and against any Damages incurred
or suffered by the Seller Indemnitees or the Bank Indemnitees, as the case may
be, to the extent resulting from, arising out of, in connection with or related
to any inaccuracy with respect to such Buyer in Section 2.1 (Authorization),
Section 2.4 (Private Placement), Section 2.5 (Limitations on Transfer),
Section 2.7 (Accredited Investor), Section 2.8 (Investment Intent), Section 2.9
(Investment Experience and Status), Section 2.10 (Documents Delivered;
Information), Section 2.11 (Professional Advice), Section 2.12 (Further
Representations by Foreign Company Buyers), Section 2.13 (No Affiliations), or
Section 2.14 (Commonly Controlled Insured Depository Institutions).

(d) The Bank shall indemnify, defend and hold the Seller Indemnitees harmless
from and after the Closing Date from and against any Damages incurred or
suffered by the Seller Indemnitees to the extent resulting from, arising out of,
in connection with or related to:

(i) any inaccuracy in Section 3.2 (Authorization); and

 

19



--------------------------------------------------------------------------------

(ii) the failure to obtain any authorizations of, exemptions by, or consents or
approvals of the OTS necessary for the consummation by the Bank of the
transactions contemplated by this Agreement.

(e) For purposes of determining the extent of and limitations on indemnification
under this Article VI, the amount of any Damages that may be subject to
indemnification hereunder will be determined net of the amount of any insurance
proceeds actually received by an Indemnified Party (off-set by the present value
of any increase in premium resulting therefrom and all costs and expenses
incurred in connection with recovering such insurance proceeds), and any
indemnity or contribution amounts actually recovered by such Indemnified Party
for the applicable matter hereunder. An Indemnified Party will use commercially
reasonable efforts to seek recovery against applicable insurers.

(f) Indemnification Procedure.

(i) Promptly after receipt by any party (the “Indemnified Party”) of notice of
the commencement of any matter (a “Proceeding”) against it that may give rise to
a claim for indemnification against the other party (the “Indemnifying Party”),
such Indemnified Party will give notice to the Indemnifying Party of the
commencement of such claim; provided, however, that no delay on the part of the
Indemnified Party to notify any Indemnifying Party shall relieve the
Indemnifying Party of any liability that it may have to the Indemnified Party,
except to the extent that the Indemnifying Party demonstrates that the defense
of such action is materially prejudiced by the Indemnified Party’s failure to
give such notice.

(ii) If any Proceeding referred to in Section 6.3(f)(i) is brought against an
Indemnified Party and such Indemnified Party gives notice to the Indemnifying
Party of the commencement of such Proceeding, the Indemnifying Party will be
entitled to participate in such Proceeding and, to the extent that the
Indemnifying Party wishes (unless the Indemnifying Party is also a party to such
Proceeding and such Indemnified Party determines in good faith based upon advice
of counsel that joint representation would be inappropriate under applicable
standards of professional conduct), to assume the defense of such Proceeding at
the Indemnifying Party’s expense with counsel reasonably satisfactory to such
Indemnified Party. Subject to the proviso at the end of this sentence, after
notice from the Indemnifying Party to the Indemnified Party of its election to
assume the defense of such Proceeding, the Indemnifying Party will not, as long
as it promptly assumes such defense and diligently conducts such defense, be
liable to the Indemnified Party under this Section 6.3 for any fees of other
counsel or any other expenses with respect to the defense of such Proceeding, in
each case incurred by the Indemnified Party in connection with the defense of
such Proceeding subsequent to the Indemnifying Party’s assumption of the
defense, other than reasonable costs of investigation; provided, however, that
the Indemnified Party shall be entitled to employ separate counsel, and the
Indemnifying Party shall bear the cost of the reasonable fees and expenses of
such counsel, if (a) the employment of such counsel has been specifically
authorized in

 

20



--------------------------------------------------------------------------------

writing by the Indemnifying Party, (b) the named parties to any such action
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party and such Indemnified Party shall have been advised by counsel
that there may be one or more legal defenses available to the Indemnifying Party
which are not available to, or the assertion of which would be adverse to the
interests of, such Indemnified Party, or (c) the Indemnified Party shall have
been advised in writing by counsel that the assumption of such defense by the
Indemnifying Party would be inappropriate due to an actual or potential conflict
of interest (provided that the Indemnifying Party shall not be liable for the
fees and expenses of more than one firm of counsel for all Indemnified Parties,
other than local counsel). If the Indemnifying Party assumes the defense of a
Proceeding, (i) no compromise or settlement of such claims may be effected by
the Indemnifying Party without the Indemnified Party’s prior written consent
unless (A) there is no finding or admission of any violation of Law or any
violation of the rights of any Person and no effect on any other claims that may
be made against the Indemnified Party, (B) the sole relief provided is monetary
damages that are paid in full by the Indemnifying Party and (C) such compromise
or settlement provides for a complete, absolute and unconditional release of
each applicable Indemnified Party; and (ii) the Indemnified Party will have no
liability with respect to any compromise or settlement of such claims effected
without its prior written consent. If notice is given to the Indemnifying Party
of the commencement of any Proceeding and the Indemnifying Party does not,
within thirty (30) days after the Indemnified Party’s notice is given, give
notice to the Indemnified Party of its election to assume the defense of such
Proceeding, the Indemnifying Party will be bound by any determination made in
such Proceeding or any compromise or settlement effected by the Indemnified
Party.

(iii) For administrative purposes and not to alter the rights of any party under
this Section 6.3, in the event that any Buyer shall have a claim for
indemnification pursuant to Section 6.3(a), such Buyer shall notify the Bank of
such claim and the Bank shall make such claim for indemnification on behalf of
such Buyer and for the benefit of such Buyer and the claim shall not be brought
directly by the Buyer against the Seller (provided that such Buyer shall
reimburse the Bank for any expense incurred by the Bank in making such claim).

6.4 Expenses. Except as set forth in Sections 5.3 (Valuation), 5.5(c) (Tax
Matters), and 6.3 (Indemnification), all legal and other costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such costs and expenses.

 

21



--------------------------------------------------------------------------------

6.5 Notices. All notices or other communications hereunder shall be in writing
and shall be deemed given if delivered personally or mailed by prepaid
registered or certified mail (return receipt requested) or by confirmed telecopy
addressed as follows:

 

If to Seller, to:   

Margaret W. Chambers, Esq.

Boston Private Financial Holdings, Inc.

Ten Post Office Square

Boston, MA 02109

Tel: (617) 912-1900

Fax: (617) 912-4491

   with required copies to:   

William P. Mayer, Esq.

Paul W. Lee, Esq.

James A. Matarese, Esq.

Goodwin Procter LLP

Exchange Place

Boston, MA 02109

Tel: (617) 570-1000

Fax: (617) 523-1231

      If to the Bank, to:   

Steven D. Hayworth

220 Alhambra Circle, 5th Floor

Coral Gables, FL 33134

Tel: (305) 476-1982

Fax: (305) 476-1528

   with required copies to:   

Edward D. Herlihy, Esq.

Lawrence S. Makow, Esq.

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Tel: (212) 403-1000

Fax: (212) 403-2000

     

If to any Buyer, to the address of record of such Buyer, as indicated on the
signature page hereto.

or such other address as shall be furnished in writing by any party, and any
such notice or communication shall be deemed to have been given as of the date
so mailed or otherwise sent as provided above.

6.6 Counterparts. This Agreement may be executed by facsimile and in
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

6.7 Entire Agreement. This Agreement (including the documents and the
instruments referred to herein) constitutes the entire agreement and supersedes
all prior agreements and understandings, both written and oral, among the
parties hereto with respect to the subject matter hereof.

 

22



--------------------------------------------------------------------------------

6.8 Governing Law.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule that would cause the application of the laws of any
other jurisdiction.

(b) The parties hereto agree that any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby (whether brought by
any party or any of its Affiliates or against any party or any of its
Affiliates) shall be brought in the Delaware Chancery Court or, if such court
shall not have jurisdiction, any federal court located in the State of Delaware
or other Delaware state court, and each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum. Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court. Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 6.5 shall be deemed effective service of process on such party.

(c) EACH OF THE BUYERS, SELLER AND THE BANK HEREBY IRREVOCABLY DESIGNATES THE
CORPORATION TRUST COMPANY (IN SUCH CAPACITY, THE “PROCESS AGENT”), WITH AN
OFFICE AT 1209 ORANGE STREET, CITY OF WILMINGTON, COUNTY OF NEW CASTLE, DELAWARE
19801 AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, FOR AND ON ITS BEHALF
SERVICE OF PROCESS IN SUCH JURISDICTION IN ANY LEGAL ACTION OR PROCEEDINGS WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER AGREEMENT EXECUTED IN CONNECTION WITH
THIS AGREEMENT, AND SUCH SERVICE SHALL BE DEEMED COMPLETE UPON DELIVERY THEREOF
TO THE PROCESS AGENT; PROVIDED THAT IN THE CASE OF ANY SUCH SERVICE UPON THE
PROCESS AGENT, THE PARTY EFFECTING SUCH SERVICE SHALL ALSO DELIVER A COPY
THEREOF TO EACH OTHER SUCH PARTY IN THE MANNER PROVIDED IN SECTION 6.5 OF THIS
AGREEMENT. EACH PARTY SHALL TAKE ALL SUCH ACTION AS MAY BE NECESSARY TO CONTINUE
SAID APPOINTMENT IN FULL FORCE AND EFFECT OR TO APPOINT ANOTHER AGENT SO THAT
SUCH PARTY WILL AT ALL TIMES HAVE AN AGENT FOR SERVICE OF PROCESS FOR THE ABOVE
PURPOSES IN WILMINGTON, DELAWARE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY
PARTY TO SERVE PROCESS IN ANY MANNER PERMITTED BY APPLICABLE LAW. EACH PARTY
EXPRESSLY ACKNOWLEDGES THAT THE FOREGOING WAIVER IS INTENDED TO BE IRREVOCABLE
UNDER THE LAWS OF THE STATE OF DELAWARE AND OF THE UNITED STATES OF AMERICA.

 

23



--------------------------------------------------------------------------------

6.9 Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, EACH PARTY HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED ON OR IN CONNECTION
WITH THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR OTHERWISE. ANY
PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 6.9 WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF
ITS RIGHT TO TRIAL BY JURY.

6.10 Severability. In the event that any one or more provisions of this
Agreement shall for any reason be held invalid, illegal or unenforceable in any
respect, by any court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Agreement and the
parties shall use their reasonable best efforts to substitute a valid, legal and
enforceable provision which, insofar as practicable, implements the original
purposes and intents of this Agreement.

6.11 Assignment; Reliance of Other Parties. Neither this Agreement nor any of
the rights, interests or obligations shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and assigns. This Agreement (including the
documents and instruments referred to herein) is not intended to confer upon any
Person other than the parties hereto any rights or remedies hereunder.

6.12 Specific Performance. The parties hereto agree that irreparable injury
would occur in the event that the provisions contained in this Agreement were
not performed in accordance with its specific terms or was otherwise breached,
for which damages, even if available, would not be an adequate remedy. It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions thereof without bond or other security being required,
this being in addition to any other remedy to which they are entitled at law or
in equity.

6.13 Definitions. Except as otherwise provided herein or as otherwise clearly
required by the context, the following terms shall have the respective meanings
indicated when used in this Agreement:

“Affiliate” shall mean, with respect to any Person, any other Person
controlling, controlled by or under common control with such Person. As used in
this definition, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of power to direct or cause the direction of the management and
policies of a Person whether through the ownership of voting securities, by
contract or otherwise. For the avoidance of doubt, no Buyer is an Affiliate of
another Buyer.

 

24



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the preamble.

“Auditor” shall have the meaning set forth in Section 5.3(a) hereof.

“Bank” shall have the meaning set forth in the preamble.

“Bank Benefit Plans” means any “employee benefit plans,” as defined in
Section 3(3) of ERISA, profit-sharing, bonus, stock option, stock purchase,
pension, retirement, severance, deferred compensation, excess benefit,
post-retirement medical or life insurance, sick leave, long-term disability,
medical, hospitalization, life insurance, other insurance or employee benefit
plan, maintained or sponsored by the Bank or its Subsidiaries exclusively for
the benefit of any current or former employee of the Bank or its Subsidiaries.

“Bank Confidential Information” shall mean confidential information and data
(including confidential files, customer lists, mailing lists, documentation or
records) concerning the customers and prospects, products and services,
employees, Intellectual Property, technology, financial or business plans and
operations, and unpublished confidential financial information of or relating to
the Business, the Bank or the Bank’s Subsidiaries.

“Bank Employees” means all individuals who are employed by the Bank immediately
preceding the Closing.

“Bank Employment Agreements” means all offer letters or agreement between the
Bank or one of its Subsidiaries and a current or former employee the Bank or its
Subsidiaries pursuant to which the Bank or any one of its Subsidiaries has any
actual or contingent liability or obligation to provide compensation and/or
benefits in consideration for services.

“Bank Indemnitees” shall have the meaning set forth in Section 6.3(b) hereof.

“Bank Regulator” shall mean and include, any pertinent federal or state
Governmental Body charged with the supervision of depository institutions or
holding companies thereof or engaged in the insurance of depository institution
deposits, including without limitation the OTS, the FRB and the FDIC.

“Business” shall mean the businesses of the Bank and its Subsidiaries as
conducted as of the date hereof and as the same shall be conducted as of the
Closing Date in accordance with the terms hereof.

“Buyers” shall have the meaning set forth in the preamble.

“Buyers Disclosure Schedules” means the disclosure schedules of Buyers delivered
to the Seller and the Bank at the execution and delivery of this Agreement.

“Closing” shall have the meaning set forth in Section 1.3 hereof.

“Closing Date” shall have the meaning set forth in Section 1.3 hereof.

“Code” means the Internal Revenue Code of 1986, as amended.

 

25



--------------------------------------------------------------------------------

“Damages” shall mean all costs, expenses, damages, liabilities, claims, demands,
obligations, diminution in value, fines, awards, judgments, losses, royalties,
proceedings, deficiencies, interest, awards and penalties (including reasonable
expenses and attorneys’ fees and consultants’ fees and expenses) suffered or
incurred.

“Disclosing Party” shall have the meaning set forth in Section 5.6(b) hereof.

“Disputed Matters” shall have the meaning set forth in Section 5.3(b) hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“FDIC” shall mean the Federal Deposit Insurance Corporation or any successor
thereto.

“FRB” shall mean the Board of Governors of the Federal Reserve System, or any
successor thereto.

“GAAP” shall mean generally accepted accounting principles and practices in
effect from time to time within the United States of America applied
consistently throughout the period involved.

“Governmental Body” shall mean any United States of America or foreign, federal,
state or local governmental commission, board, body, bureau, or other regulatory
authority, agency, including without limitation, the Bank Regulators, the
applicable state securities authorities, the U.S. Securities and Exchange
Commission, courts and other judicial bodies, or any self-regulatory body or
authority, including any instrumentality or entity designed to act for or on
behalf of the foregoing.

“Independent Auditor” shall have the meaning set forth in Section 5.3(b) hereof.

“Indemnified Party” shall have the meaning set forth in Section 6.3(f)(i)
hereof.

“Indemnifying Party” shall have the meaning set forth in Section 6.3(f)(i)
hereof.

“Law” or “Laws” means any law, statute, ordinance, rule, regulation, code,
order, judgment, Tax ruling, injunction or decree of any Governmental Body,
including the Securities Act, the Securities Exchange Act of 1934, as amended,
the Investment Company Act of 1940, as amended, the Investment Advisers Act and
the Code.

“Lien” shall have the meaning set forth in Section 1.1 hereof.

“Material Adverse Effect” means (A) with respect to Seller or the Bank, any
event, circumstance, change, effect or development that (a) has a material
adverse effect on the business, financial condition, or results of operations of
the Bank and its Subsidiaries, taken as a whole, or (b) prevents or materially
delays, or would be reasonably expected to prevent or materially delay,
consummation by Seller or the Bank, as the case may be, of the transactions
contemplated by this Agreement or the performance by them of any of their
material obligations under this Agreement; provided, however, that, with respect
to clause (a), a Material Adverse Effect shall not be deemed to include events,
circumstances, changes, effects or developments

 

26



--------------------------------------------------------------------------------

affecting the Bank or its Subsidiaries to the extent resulting from (1) changes,
after the date hereof, in general economic conditions that generally affect the
industry in which Bank and its Subsidiaries operate, including changes in the
prevailing level of interest rates, or global or national political conditions
(including acts of terrorism, war or natural disasters), except to the extent
that such changes in economic or political conditions have a disproportionate
adverse effect on the Bank and its Subsidiaries relative to other companies in
the industry in which the Bank and its Subsidiaries operate; (2) changes, after
the date hereof, in Laws (including changes in GAAP or regulatory accounting
requirements) generally affecting the industry in which Bank and its
Subsidiaries operate, except to the extent that such changes have a
disproportionate adverse effect on the Bank and its Subsidiaries relative to
other companies in the industry in which the Bank and its Subsidiaries operate;
(3) actions taken by a party upon written request of any other party or that are
expressly required to be taken by this Agreement; (4) the announcement, pendency
or consummation of the transactions contemplated by this Agreement, including
loss of, or adverse changes in, the relationship of the Bank and its
Subsidiaries with their respective employees, customers or vendors resulting
therefrom; or (5) any failure of Seller or the Bank to meet internal or
published budgets, projections, forecasts or estimates of financial performance
for any period (it being understood that the causes underlying such failure may
be considered in determining whether a Material Adverse Effect has occurred or
would reasonably be expected to occur), and (B) with respect to a Buyer, any
event, circumstance, change, effect or development that prevents or materially
delays, or would be reasonably expected to prevent or materially delay,
consummation by such Buyer of the transactions contemplated by this Agreement or
the performance by such Buyer of any of its material obligations under this
Agreement.

“Original Acquisition Date” means the date on which Seller acquired the Bank.

“OTS” shall mean the Office of Thrift Supervision or any successor thereto.

“OTS Regulations” shall have the meaning set forth in Section 2.4 hereof.

“Person” shall mean any individual, bank, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization or other legal entity, or any governmental agency or political
subdivision thereof.

“Plans” shall have the meaning set forth in Section 5.2(d) hereof.

“Post-Closing Tax Period” means any taxable period (or portion thereof)
beginning after the Closing Date.

“Pre-Closing Insurance” shall have the meaning set forth in Section 5.8 hereof.

“Proceeding” shall have the meaning set forth in Section 6.3(f)(i) hereof.

“Process Agent” shall have the meaning set forth in Section 6.8(c) hereof.

“Purchase Price” shall have the meaning set forth in Section 1.2 hereof.

“Retained Records” shall have the meaning set forth in Section 5.4 hereof.

 

27



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Seller” shall have the meaning set forth in the preamble.

“Seller Disclosure Schedules” means the disclosure schedules of Seller delivered
to the Bank and the Buyers at the execution and delivery of this Agreement.

“Seller Indemnitees” shall have the meaning set forth in Section 6.3(c) hereof.

“Seller Options” shall have the meaning set forth in Section 5.2(d) hereof.

“Shares” shall have the meaning set forth in the recitals.

“Subsidiaries” shall mean, when used with reference to a party, any corporation,
partnership, limited liability company or other organization, whether
incorporated or unincorporated, of which such party or any other subsidiary of
such party is a general partner (excluding partnerships the general partnership
interests of which held by such party or any subsidiary of such party do not
have a majority of the voting interests in such partnership) or serves in a
similar capacity, or, with respect to such corporation or other organization, at
least twenty percent (20%) of the securities or other interests having by their
terms ordinary voting power to elect a majority of the board of directors or
others performing similar functions is directly or indirectly owned or
controlled by such party or by any one or more of its Subsidiaries, or by such
party and one or more of its Subsidiaries; provided, however, that when used
with reference to Seller, “Subsidiaries” shall not include the Bank or any of
the Bank’s Subsidiaries.

“Tax” (and, with correlative meaning, “Taxes”) means, collectively, all federal,
state, local, foreign, and other taxes, including, without limitation, income
taxes, gross receipts, estimated taxes, alternative minimum taxes, franchise
taxes, license, registration, excise, sales, use, property, capital stock taxes,
employment and payroll-related taxes, withholding taxes, and transfer taxes,
whether or not measured in whole or in part by net income, and all deficiencies,
or other additions to tax, interest, fines and penalties.

“Tax Benefit” shall have the meaning set forth in Section 5.5(d) hereof.

“Tax Claim” shall mean any claim with respect to Taxes made by any Taxing
Authority that, if pursued successfully, would reasonably be expected to serve
as the basis for a claim for indemnification under Article V.

“Tax Proceeding” shall have the meaning set forth in Section 5.5(c)(ii) hereof.

“Tax Returns” means all returns, reports or similar statements (including
elections, declarations, claims for refund, amended returns, disclosures,
schedules, estimates and information returns) required to be supplied to any tax
authority relating to Taxes.

“Taxing Authority” shall mean any governmental agency, board, bureau, body,
department or authority of any United States federal, state or local
jurisdiction or any foreign jurisdiction, having or purporting to exercise
jurisdiction with respect to any Tax.

 

28



--------------------------------------------------------------------------------

“Transfer Taxes” shall have the meaning set forth in Section 5.5(e) hereof.

“Valuation” shall have the meaning set forth in Section 5.3(a) hereof.

[SIGNATURE PAGE FOLLOWS]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first written above.

 

GIBRALTAR PRIVATE BANK & TRUST COMPANY By:  

 

Name:   Title:   BOSTON PRIVATE FINANCIAL HOLDINGS, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

BUYER SIGNATURE PAGE

 

 

      (Signature)         

Name of Investor/Investment Entity:   

 

Title of Signer for Investment Entity (leave blank if self):   

 

Address:   

 

$  

 

     Amount of Investment    ($100 per share)   

 

   Number of Shares   



--------------------------------------------------------------------------------

Exhibit A

Buyers



--------------------------------------------------------------------------------

Exhibit B

Form of Federal Stock Charter of Gibraltar Private Bank & Trust Company



--------------------------------------------------------------------------------

FEDERAL STOCK CHARTER

GIBRALTAR PRIVATE BANK & TRUST COMPANY

Section 1. Corporate Title. The full corporate title of the savings bank is
“Gibraltar Private Bank & Trust Company”.

Section 2. Office. The home office of the savings bank shall be located in the
County of Miami-Dade, State of Florida.

Section 3. Duration. The duration of the savings bank is perpetual.

Section 4. Purpose and Powers. The purpose of the savings bank is to pursue any
or all of the lawful objectives of a Federal savings bank chartered under
Section 5 of the Home Owners’ Loan Act and to exercise all of the express,
implied, and incidental powers conferred thereby and by all acts amendatory
thereof and supplemental thereto, subject to the Constitution and laws of the
United States as they are now in effect, or as they may hereafter be amended,
and subject to all lawful and applicable rules, regulations, and orders of the
Office of Thrift Supervision (the “OTS”).

Section 5. Capital Stock. The total number of shares of all classes of the
capital stock which the savings bank has the authority to issue is ten million
(10,000,000), all of which shall be common stock with par value of $.01 per
share. The shares may be issued from time to time as authorized by the board of
directors without the approval of its shareholders, except as otherwise provided
in this Section 5 or to the extent that such approval is required by governing
law, rule, or regulation. The consideration for the issuance of the shares shall
be paid in full before their issuance and shall not be less than the par value.
Neither promissory notes nor future services shall constitute payment or part
payment for the issuance of shares of the savings bank. The consideration for
the shares shall be cash, tangible or intangible property (to the extent direct
investment in such property would be permitted), labor, or services actually
performed for the savings bank, or any combination of the foregoing. In the
absence of actual fraud in the transaction, the value of such property, labor,
or services, as determined by the board of directors of the savings bank, shall
be conclusive. Upon payment of such consideration, such shares shall be deemed
to be fully paid and nonassessable. In the case of a stock dividend, that part
of the surplus of the savings bank which is transferred to stated capital upon
the issuance of shares as a share dividend shall be deemed to be the
consideration for their issuance.

No shares of capital stock (including shares issuable upon conversion, exchange,
or exercise of other securities) shall be issued, directly or indirectly, to
officers, directors, or controlling persons of the savings bank other than as
part of a general public offering or as qualifying shares to a director, unless
the issuance or the plan under which they would be issued has been approved by a
majority of the total votes eligible to be cast at a legal meeting.

The holders of the common stock shall exclusively possess all voting power. Each
holder of shares of common stock shall be entitled to one vote for each share
held by such holder and there shall be no right to cumulate votes in an election
of directors. Subject to any provision for a liquidation account, in the event
of any liquidation, dissolution or winding up of the savings bank, the holders
of the common stock shall be entitled, after payment or provision for payment of
all debts and liabilities of the association, to receive the remaining assets of
the association available for distribution, in cash or in kind. Each share of
common stock shall have the same relative rights as and be identical in all
respects with all other shares of common stock.

Section 6. Preemptive Rights. Holders of the capital stock of the savings bank
shall not be entitled to preemptive rights with respect to any shares of the
savings bank which may be issued.

Section 7. Directors. The savings bank shall be under the direction of a board
of directors. The authorized number of directors, as stated in the savings
bank’s bylaws, shall not be fewer than five nor more than fifteen, except when a
greater number is approved by the Director of the OTS.



--------------------------------------------------------------------------------

Section 8. Amendment of Charter. No amendment, addition, alteration, change or
repeal of this charter shall be made, unless such is first proposed by the board
of directors of the savings bank, then preliminarily approved by the OTS, which
preliminary approval may be granted by the OTS pursuant to regulations
specifying preapproved charter amendments, and thereafter approved by the
shareholders by a majority of the total votes eligible to be cast at a legal
meeting. Any amendment, addition, alteration, change, or repeal so acted upon
shall be effective upon filing with the OTS in accordance with regulatory
procedures or on such other date as the OTS may specify in its preliminary
approval.



--------------------------------------------------------------------------------

Exhibit C

Form of Bylaws of Gibraltar Private Bank & Trust Company



--------------------------------------------------------------------------------

BYLAWS

OF

GIBRALTAR PRIVATE BANK & TRUST COMPANY

ARTICLE I

HOME OFFICE

SECTION 1. Principal Office. The home office of Gibraltar Private Bank & Trust
Company (“Gibraltar” or the “savings bank”), shall be at 220 Alhambra Circle,
5th Floor, Coral Gables, Florida, in the County of Miami-Dade, in the State of
Florida.

SECTION 2. Other Offices. The savings bank may also have offices at such other
places, either within or without the State or Florida, as the board of directors
may from time to time establish or as the business of the savings bank may
require.

ARTICLE II

SHAREHOLDERS

SECTION 1. Place of Meetings. All annual and special meetings of shareholders
shall be held at the home office of Gibraltar or at such other place in the
State in which the principal place of business of Gibraltar is located as the
board of directors may determine.

SECTION 2. Annual Meeting. A meeting of the shareholders of Gibraltar for the
election of directors and for the transaction of any other business of Gibraltar
shall be held annually within 120 days after the end of Gibraltar’s fiscal year
at such date and time within such 120-day period as the board of directors may
determine and as stated in the notice of meeting or in a duly executed waiver of
notice thereof.

SECTION 3. Special Meetings. Special meetings of the shareholders for any
purpose or purposes, unless otherwise prescribed by the regulations of the
Office of Thrift Supervision (the “OTS”), may be called at any time by the
Chairman of the Board, the President, or a majority of the board of directors,
and shall be called by the Chairman of the Board, the president or the secretary
upon the written request of the holders of not less than one-tenth of all the
outstanding capital stock of Gibraltar entitled to vote at the meeting. Such
written request shall state the purpose or purposes of the meeting and shall be
delivered to the home office of Gibraltar addressed to the Chairman of the
Board, the President, or the Secretary.

SECTION 4. Conduct of Meetings. Annual and special meetings shall be conducted
in accordance with the most current edition of Robert’s Rules of Order unless
otherwise prescribed by regulations of the OTS or these bylaws. The board of
directors shall designate, when present, either the Chairman of the Board or the
President to preside at such meetings.

SECTION 5. Notice of Meeting. Written notice stating the place, day, and hour of
the meeting and the purpose(s) for which the meeting is called shall be
delivered not fewer than 10 nor more than 50 days before the date of the
meeting, either personally or by mail, by or at the direction of the Chairman of
the Board, the President, or the Secretary, or the directors calling the
meeting, to each shareholder of record entitled to vote at such meeting. If
mailed, such notice shall be deemed to be delivered when deposited in the mail,
addressed to the shareholder at the address as it appears on the stock transfer
books or records of Gibraltar as of the record date prescribed in Section 6 of
this Article II with postage prepaid. When any shareholders’ meeting, either
annual or special, is adjourned for 30 days or more, notice of the adjourned
meeting shall be given as in the case of an original meeting. It shall not be
necessary to give any notice of the time and place of any meeting adjourned for
less than 30 days or of the business to be transacted at the meeting, other than
an announcement at the meeting at which such adjournment is taken.



--------------------------------------------------------------------------------

SECTION 6. Fixing of Record Date. For the purpose of determining shareholders
entitled to notice of or to vote at any meeting of shareholders or any
adjournment thereof, or shareholders entitled to receive payment of any
dividend, or in order to make a determination of shareholders for any other
proper purpose, the board of directors shall fix in advance a date as the record
date for any such determination of shareholders. Such date in any case shall be
not more than 60 days and, in case of a meeting of shareholders, not fewer than
10 days prior to the date on which the particular action, requiring such
determination of shareholders, is to be taken. When a determination of
shareholders entitled to vote at any meeting of shareholders has been made as
provided in this section, such determination shall apply to any adjournment
thereof.

SECTION 7. Voting List. At least 10 days before each meeting of the
shareholders, the officer or agent having charge of the stock transfer books for
shares of Gibraltar shall make a complete list of the shareholders entitled to
vote at such meeting, or any adjournments thereof, arranged in alphabetical
order, with the address and the number of shares held by each. This list of
shareholders shall be kept on file at the home office of Gibraltar and shall be
subject to inspection by any shareholder at any time during usual business
hours, for a period of 20 days prior to such meeting (or, if the record date
established is less than 20 days prior, such lesser period beginning the day
following the record date). Such list shall also be produced and kept open at
the time and place of the meeting and shall be subject to the inspection by any
shareholder during the entire time of the meeting. The original stock transfer
book shall constitute prima facie evidence of the shareholders entitled to
examine such list or transfer books or to vote at any meeting of shareholders.
In lieu of making the shareholders list available for inspection by shareholders
as provided in the preceding paragraph, the board of directors may elect to
follow the procedures prescribed in Section 552.6(d)(2) of the OTS’s regulations
as now or hereinafter in effect.

SECTION 8. Quorum. A majority of the outstanding shares of Gibraltar entitled to
vote, represented in person or by proxy, shall constitute a quorum at a meeting
of shareholders. If less than a majority of the outstanding shares is
represented at a meeting, a majority of the shares so represented may adjourn
the meeting from time to time without further notice. At such adjourned meeting
at which a quorum shall be present or represented, any business may be
transacted which might have been transacted at the meeting as originally
notified. The shareholders present at a duly organized meeting may continue to
transact business until adjournment, notwithstanding the withdrawal of enough
shareholders to constitute less than a quorum.

SECTION 9. Proxies. At all meetings of shareholders, a shareholder may vote by
proxy executed in writing by the shareholder or by his or her duly authorized
attorney in fact. Proxies solicited on behalf of the management shall be voted
as directed by the shareholder or, in the absence of such direction, as
determined by a majority of the board of directors. No proxy shall be valid more
than eleven months from the date of its execution except for a proxy coupled
with an interest.

SECTION 10. Voting of Shares in the Name of Two or More Persons. When ownership
stands in the name of two or more persons, in the absence of written directions
to Gibraltar to the contrary, at any meeting of the shareholders of Gibraltar
any one or more of such shareholders may cast, in person or by proxy, all votes
to which such ownership is entitled. In the event an attempt is made to cast
conflicting votes, in person or by proxy, by the several persons in whose names
shares of stock stand, the vote or votes to which those persons are entitled
shall be cast as directed by a majority of those holding such shares and present
in person or by proxy at such meeting, but no votes shall be cast for such stock
if a majority cannot agree.

SECTION 11. Voting of Shares by Certain Holders. Neither treasury shares of its
own stock held by Gibraltar nor shares held by another corporation, if a
majority of the shares entitled to vote for the election of directors of such
other corporation are held by Gibraltar, shall be voted at any meeting or
counted in determining the total number of outstanding shares at any given time
for purposes of any meeting.

Shares of the common stock of Gibraltar standing in the name of another
corporation may be voted by any officer, agent, or proxy as the bylaws of such
other corporation may prescribe, or, in the absence of such provision, as the
board of directors of such corporation may determine. Shares held by an
administrator,



--------------------------------------------------------------------------------

executor, guardian, or consevator may be voted by him or her, either in person
or by proxy, without a transfer of such shares into his or her name. Shares
standing in the name of a trustee may be voted by him or her, either in person
or by proxy, but no trustee shall be entitled to vote shares held by him or her,
without a transfer of such shares into his or her name. Shares standing in the
name of a receiver may be voted by such receiver, and shares held by or under
the control of a receiver may be voted by such receiver without the transfer
into his or her name if authority to do so is contained in an appropriate order
of the court or other public authority by which such receiver was appointed.

A shareholder whose shares are pledged shall be entitled to vote such shares
until the shares have been transferred into the name of the pledgee, and
thereafter the pledgee shall be entitled to vote the shares so transferred.

SECTION 12. Nominating Committee. The board of directors shall act as a
nominating committee for selecting the management nominees for election as
directors. Except in the case of a nominee substituted as a result of the death
or other incapacity of a management nominee, the nominating committee shall
deliver written nominations to the secretary at least 20 days prior to the date
of the annual meeting. No nominations for directors except those made by the
nominating committee shall be voted upon at the annual meeting unless other
nominations by shareholders are made in writing and delivered to the secretary
of Gibraltar at least 5 days prior to the date of the annual meeting. Ballots
bearing the names of all persons nominated by the nominating committee and by
shareholders shall be provided for use at the annual meeting. However, if the
nominating committee shall fail or refuse to act at least 20 days prior to the
annual meeting, nominations for directors may be made at the annual meeting by
any shareholder entitled to vote and shall be voted upon.

SECTION 13. New Business. Any new business to be taken up at the annual meeting
shall be stated in writing and filed with the secretary of Gibraltar at least
five days before the date of the annual meeting, and all business so stated,
proposed, and filed shall be considered at the annual meeting; but no other
proposal shall be acted upon at the annual meeting. Any shareholder may make any
other proposal at the annual meeting and the same may be discussed and
considered, but unless stated in writing and filed with the secretary at least 5
days before the meeting, such proposal shall be laid over for action at an
adjourned, special, or annual meeting of the shareholders taking place 30 days
or more thereafter. This provision shall not prevent the consideration and
approval or disapproval at the annual meeting of reports of officers, directors,
and committees; but in connection with such reports, no new business shall be
acted upon at such annual meeting unless stated and filed as herein provided.

SECTION 14. Informal Action by Shareholders. Any action required to be taken at
a meeting of the shareholders, or any other action which may be taken at a
meeting of shareholders, may be taken without a meeting if consent in writing,
setting forth the action so taken, shall be given by all of the shareholders
entitled to vote with respect to the subject matter.

ARTICLE III

BOARD OF DIRECTORS

SECTION 1. General Powers. The business and affairs of Gibraltar shall be under
the direction of its board of directors. The board of directors shall annually
elect a chairman of the board and a president from among its members and shall
designate, when present, either the chairman of the board or the president to
preside at its meetings.

SECTION 2. Number and Term. The board of directors shall consist of nine
(9) members and shall be divided into three classes as nearly equal in number as
possible. The members of each class shall be elected for a term of three years
and until their successors are elected and qualified. One class shall be elected
by ballot annually.

SECTION 3. Regular Meetings. A regular meeting of the board of directors shall
be held without other notice than this bylaw immediately after, and at the same
place as, the annual meeting of shareholders. The board of directors may
provide, by resolution, the time and place, within Gibraltar’s normal lending
territory, for the holding of additional regular meetings without other notice
than such resolution.



--------------------------------------------------------------------------------

SECTION 4. Special Meetings. Special meetings of the board of directors may be
called by or at the request of the chairman of the board, the president, or
one-third of the directors. The persons authorized to call special meetings of
the board of directors, may fix any place, within Gibraltar’s normal lending
territory, as the place for holding any special meeting of the board of
directors called by such persons.

Members of the board of directors may participate in special meetings by means
of conference telephone or similar communications equipment by which all persons
participating in the meeting can hear each other. Such participations shall
constitute presence in person but shall not constitute attendance for the
purpose of compensation pursuant to Section 11 of this Article.

SECTION 5. Notice. Written notice of any special meeting shall be given to each
director at least 24 hours prior thereto when delivered personally or by
telegram or telecopy facsimile or at least 5 days prior thereto when delivered
by mail at the address at which the director is most likely to be reached.
Notice shall be deemed to be delivered when deposited in the mail so addressed,
with postage prepaid if mailed, when delivered to the telegraph company if sent
by telegram or upon transmission when delivered by telecopy facsimile. Any
director may waive notice of any meeting by a writing filed with the secretary.
The attendance of a director at a meeting shall constitute a waiver of notice of
such meeting, except where a director attends a meeting for the express purpose
of objecting to the transaction of any business because the meeting is not
lawfully called or convened. Neither the business to be transacted at, nor the
purpose of, any meeting of the board of directors need be specified in the
notice of waiver of notice of such meeting.

SECTION 6. Quorum. A majority of the number of directors constituting the entire
board of directors shall constitute a quorum for the transaction of business at
any meeting of the board of directors; but if less than such majority is present
at a meeting, a majority of the directors present may adjourn the meeting from
time to time. Notice of any adjourned meeting shall be given in the same manner
as prescribed by Section 5 of this Article III.

SECTION 7. Manner of Acting. The act of the majority of the directors present at
a meeting at which a quorum is present shall be the act of the board of
directors, unless a greater number is prescribed by regulation of the OTS or by
these bylaws.

SECTION 8. Action Without a Meeting. Any action required or permitted to be
taken by the board of directors at a meeting may be taken without a meeting if a
consent in writing, setting forth the action so taken, shall be signed by all of
the directors.

SECTION 9. Resignation. Any director may resign at any time by sending a written
notice of such resignation to the home office of Gibraltar addressed to the
chairman of the board of directors or the president. Unless otherwise specified,
such resignation shall take effect upon receipt by the chairman of the board of
directors or the president. More than three consecutive absences from regular
meetings of the board of directors, unless excused by resolution of the board of
directors, shall automatically constitute a resignation, effective when such
resignation is accepted by the board of directors.

SECTION 10. Vacancies. Any vacancy occurring on the board of directors may be
filled by the affirmative vote of a majority of the remaining directors although
less than a quorum of the board of directors. A director elected to fill a
vacancy shall be elected to serve until the next election of directors by the
shareholders. Any directorship to be filled by reason of an increase in the
number of directors may be filled by election by the board of directors for a
term of office continuing only until the next election of directors by the
shareholders.

SECTION 11. Compensation. Directors, as such, may receive a stated salary for
their services. By resolution of the board of directors, a reasonable fixed sum,
and reasonable expenses of attendance, if any, may be allowed for actual
attendance at each regular or special meeting of the board of directors. Members
of either standing or special committees may be allowed such compensation for
actual attendance at committee meetings as the board of directors may determine.



--------------------------------------------------------------------------------

SECTION 12. Presumption of Assent. A director of Gibraltar who is present at a
meeting of the board of directors at which action on any savings bank matter is
taken shall be presumed to have assented to the action taken unless his or her
dissent or abstention shall be entered in the minutes of the meeting or unless
he or she shall file a written dissent to such action with the person acting as
the secretary of the meeting before the adjournment thereof or shall forward
such dissent by registered mail to the secretary of Gibraltar within five days
after the date a copy of the minutes of the meeting is received. Such right to
dissent shall not apply to a director who voted in favor of such action.

SECTION 13. Removal of Directors. At a meeting of shareholders called expressly
for that purpose, any director may be removed for cause by a vote of the holders
of a majority of the shares then entitled to vote at an election of directors.
If less than the entire board is to be removed, no one of the directors may be
removed if the votes cast against the removal would be sufficient to elect a
director if then cumulatively voted at an election of the class of directors of
which such director is a part. Whenever the holders of the shares of any class
are entitled to elect one or more directors by the provisions of the charter or
supplemental sections thereto, the provisions of this section shall apply, in
respect to the removal of a director or directors so elected, to the vote of the
holders of the outstanding shares of that class and not to the vote of the
outstanding shares as a whole.

ARTICLE IV

EXECUTIVE AND OTHER COMMITTEES

SECTION 1. Appointment. The board of directors, by resolution adopted by a
majority of the full board, may designate the chief executive officer and two or
more of the other directors to constitute an executive committee. The
designation of any committee pursuant to this Article IV and the delegation of
authority shall not operate to relieve the board of directors, or any director,
of any responsibility imposed by law or regulation.

SECTION 2. Authority. The executive committee, when the board of directors is
not in session, shall have and may exercise all of the authority of the board of
directors except to the extent, if any, that such authority shall be limited by
the resolution appointing the executive committee; and except also that the
executive committee shall not have the authority of the board of directors with
reference to the declaration of dividends; the amendment of the charter or
bylaws of Gibraltar; the recommending to the stockholders of a plan of merger,
consolidation, or conversion; the sale, lease, or other disposition of all or
substantially all of the property and assets of Gibraltar otherwise than in the
usual and regular course of its business; a voluntary dissolution of Gibraltar;
a revocation of any of the foregoing; or the approval of a transaction in which
any member of the executive committee, directly, or indirectly, has any material
beneficial interest.

SECTION 3. Tenure. Subject to the provisions of Section 8 of this Article IV,
each member of the executive committee shall hold office until the next regular
annual meeting of the board of directors following his or her designation and
until a successor is designated as a member of the executive committee.

SECTION 4. Meetings. Regular meetings of the executive committee may be held
without notice at such times and places as the executive committee may fix from
time to time by resolution. Special meetings of the executive committee may be
called by any member thereof upon not less than one day’s notice stating the
place, date, and hour of the meeting, which notice may be written or oral. Any
member of the executive committee may waive notice of any meeting and no notice
of any meeting need be given to any member thereof who attends in person. The
notice of a meeting of the executive committee need not state the business
proposed to be transacted at the meeting.

SECTION 5. Quorum. A majority of the members of the executive committee shall
constitute a quorum for the transaction of business at any meeting thereof, and
action of the executive committee must be authorized by the affirmative vote of
a majority of the members present at a meeting at which a quorum is present.



--------------------------------------------------------------------------------

SECTION 6. Action Without a Meeting. Any action required or permitted to be
taken by the executive committee at a meeting may be taken without a meeting if
a consent in writing, setting forth the action so taken, shall be signed by all
of the members of the executive committee.

SECTION 7. Vacancies. Any vacancy in the executive committee may be filled by a
resolution adopted by a majority of the full board of directors.

SECTION 8. Resignations and Removal. Any member of the executive committee may
be removed at any time with or without cause by resolution adopted by a majority
of the full board of directors. Any member of the executive committee may resign
from the executive committee at any time by giving written notice to the
president or secretary of Gibraltar. Unless otherwise specified, such
resignation shall take effect upon its receipt; the acceptance of such
resignation shall not be necessary to make it effective.

SECTION 9. Procedure. The executive committee shall elect a presiding officer
from its members and may fix its own rules of procedure which shall not be
inconsistent with these bylaws. It shall keep regular minutes of its proceedings
and report the same to the board of directors for its information at the meeting
held next after the proceedings shall have occurred.

SECTION 10. Other Committees. The board of directors may by resolution establish
an audit, loan or other committee composed of directors as they may determine to
be necessary or appropriate for the conduct of the business of Gibraltar and may
prescribe the duties, constitution, and procedures thereof.

ARTICLE V

OFFICERS

SECTION 1. Positions. The officers of Gibraltar shall be a president, one or
more vice presidents, a secretary, and a treasurer, each of whom shall be
elected by the board of directors. The board of directors may also designate the
chairman of the board as an officer. The president shall be the chief executive
officer, unless the board of directors designates the chairman of the board as
chief executive officer. The president shall be a director of Gibraltar. The
offices of the secretary and treasurer may be held by the same person and a vice
president may also be either the secretary or the treasurer. The board of
directors may designate one or more vice presidents as executive vice president
or senior vice president. The board of directors may also elect or authorize the
appointment of such other officers as the business of Gibraltar may require. The
officers shall have such authority and perform such duties as the board of
directors may from time to time authorize or determine. In the absence of action
by the board of directors, the officers shall have such powers and duties as
generally pertain to their respective offices.

SECTION 2. Election and Terms of Office. The officers of Gibraltar shall be
elected annually at the first meeting of the board of directors held after each
annual meeting of the stockholders. If the election of officers is not held at
such meeting, such election shall be held as soon thereafter as possible. Each
officer shall hold office until a successor has been duly elected and qualified
or until the officer’s death, resignation, or removal in the manner hereinafter
provided. Election or appointment of an officer, employee, or agent shall not of
itself create contractual rights. The board of directors may authorize Gibraltar
to enter into an employment contract with any officer in accordance with
regulations of the OTS, but no such contract shall impair the right of the board
of directors to remove any officer at any time in accordance with Section 3 of
this Article V.

SECTION 3. Removal. Any officer may be removed by the board of directors
whenever in its judgment the best interests of Gibraltar will be served thereby,
but such removal, other than for cause, shall be without prejudice to the
contractual rights, if any, of the person so removed.

SECTION 4. Vacancies. A vacancy in any office because of death, resignation,
removal, disqualification, or otherwise may be filled by the board of directors
for the unexpired portion of the term.



--------------------------------------------------------------------------------

SECTION 5. Remuneration. The remuneration of the officers shall be fixed from
time to time by the board of directors.

ARTICLE VI

CONTRACT, LOANS, CHECKS, AND DEPOSITS

SECTION 1. Contracts. To the extent permitted by regulations of the OTS, and
except as otherwise prescribed by these bylaws with respect to certificates for
shares, the board of directors may authorize any officer, employee, or agent of
Gibraltar to enter into any contract or execute and deliver any instrument in
the name of and on behalf of Gibraltar. Such authority may be general or
confined to specific instances.

SECTION 2. Loans. No loans shall be contracted on behalf of Gibraltar and no
evidence of indebtedness shall be issued in its name unless authorized by the
board of directors. Such authority may be general or confined to specific
instances.

SECTION 3. Checks, Drafts, Etc. All checks, drafts, or other orders for the
payment of money, notes, or other evidences of indebtedness issued in the name
of Gibraltar shall be signed by one or more officers, employees or agents of
Gibraltar in such manner as shall from time to time be determined by the board
of directors.

SECTION 4. Deposits. All funds of Gibraltar not otherwise employed shall be
deposited from time to time to the credit of Gibraltar in any duly authorized
depositories as the board of directors may select.

ARTICLE VII

CERTIFICATES FOR SHARES AND THEIR TRANSFER

SECTION 1. Certificates for Shares. Certificates representing shares of capital
stock of Gibraltar shall be in such form as shall be determined by the board of
directors and approved by the OTS. Such certificates shall be signed by the
chief executive officer or by any other officer of Gibraltar authorized by the
board of directors, attested by the secretary or an assistant secretary, and
sealed with the corporate seal or a facsimile thereof. The signatures of such
officers upon a certificate may be facsimiles if the certificate is manually
signed on behalf of a transfer agent or a registrar other than Gibraltar itself
or one of its employees. Each certificate for shares of capital stock shall be
consecutively numbered or otherwise identified. The name and address of the
person to whom the shares are issued, with the number of shares and date of
issue, shall be entered on the stock transfer books of Gibraltar. All
certificates surrendered to Gibraltar for transfer shall be cancelled and no new
certificate shall be issued until the former certificate for a like number of
shares has been surrendered and cancelled, except that in the case of a lost or
destroyed certificate, a new certificate may be issued upon such terms and
indemnity to Gibraltar as the board of directors may prescribe.

SECTION 2. Transfer of Share. Transfer of shares of capital stock of Gibraltar
shall be made only on its stock transfer books. Authority for such transfer
shall be given only by the holder of record or by his or her legal
representative, who shall furnish proper evidence of such authority, or by his
attorney authorized by a duly executed power of attorney and filed with
Gibraltar. Such transfer shall be made only on surrender for cancellation of the
certificate for such shares. The person in whose name shares of capital stock
stand on the books of Gibraltar shall be deemed by Gibraltar to be the owner for
all purposes.

ARTICLE VIII

FISCAL YEAR, ANNUAL AUDIT

The fiscal year of Gibraltar shall end on the 31st of December of each year.
Gibraltar shall be subject to an annual audit as of the end of its fiscal year
by independent public accountants appointed by and responsible to the board of
directors. The appointment of such accountants shall be subject to annual
ratification by the shareholders.



--------------------------------------------------------------------------------

ARTICLE IX

DIVIDENDS

Subject to the terms of Gibraltar’s charter and the regulations and orders of
the OTS, the board of directors may, from time to time, declare, and Gibraltar
may pay, dividends on its outstanding shares of capital stock.

ARTICLE X

CORPORATE SEAL

The board of directors shall provide a savings bank seal which shall be two
concentric circles between which shall be the name of the savings bank. The year
of incorporation or an emblem may appear in the center.

ARTICLE XI

AMENDMENTS

These bylaws may be amended in a manner consistent with regulations of the OTS
at any time by a majority of the full board of directors or by a majority of the
votes cast by the stockholders of Gibraltar at any legal meeting.